As filed with the Securities and Exchange Commission on October 4, 2013 Registration Number 333-185293 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No.10 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INTERCLOUD SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 65-0963722 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 331 Newman Springs Road Building 1, Suite 104 Red Bank, New Jersey 07701 (561) 988-1988 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Mark Munro Chief Executive Officer InterCloud Systems, Inc. 331 Newman Springs Road Building 1, Suite 104 Red Bank, New Jersey 07701 (561) 988-1988 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: M. Ali Panjwani, Esq. Yvan-Claude Pierre, Esq. Eric M. Hellige, Esq. Daniel I. Goldberg, Esq. Pryor Cashman LLP Reed Smith LLP 7 Times Square 599 Lexington Avenue New York, New York10036 New York, New York10022 Telephone:(212) 421-4100 Telephone:(212) 521-5400 Fax:(212) 326-0806 Fax:(212) 521-5450 Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this preliminary prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This preliminary prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where any such offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDOCTOBER 4, 2013 833,333Shares of Common Stock Warrants to Purchase 416,667 Shares of Common Stock We are offering833,333shares of our common stock and warrants to purchase up to to an aggregate of 416,667 shares of our common stock. The warrants will have a per share exercise price of $ [125% of public offering price of the common stock],are exercisable immediately and will expirefive years from the date of issuance. Our common stock is currentlyquoted on the OTCQBMarketplace operated by the OTC Markets Group, Inc., or OTCQB,under the symbol “ICLD”.On October 3, 2013, the last reported sale price of our common stock on the OTCQB was $5.50 per share.We anticipate that the offering price of our common stock will be between $5.00 and$7.00 per share and the offering price of our warrants will be $0.01 per warrant. For factors considered in determining the public offering price of the shares of common stock and warrants offered hereby, see “Determination of Offering Price.” Our common stock and the warrants have been approved for listing on The NASDAQ Capital Marketunder the symbols “ICLD” and“ICLDW,” respectively, concurrently with the closing of this offering. We are an “emerging growth company” under applicable Securities and Exchange Commission rules and will be subject to reduced public company reporting requirements. Investing in our common stock involves a high degree of risk.See “Risk Factors” beginning on page13 of this prospectus for a discussion of information that should be considered in connection with an investment in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Per Warrant Total Public offering price $ $ $ Underwriting discounts and commissions (1) $ $ $ Proceeds, before expenses, to us $ $ $ The underwriters will receive compensation in addition to the underwriting discount, including in the case of the representative of the underwriters, a warrant to purchase up to 20,833 shares of common stock at a per share exercise priceequal to 125% of the public offeringprice of the common stock sold in this offering.See “Underwriting” beginning on page111 of this prospectus for a description of compensation payable to the underwriters. Chardan Capital Markets, LLC will act as financial advisor in connection with this offering. We have granted a 45-day option to the representative of the underwriters to purchase up to 125,000additional shares of common stock and/or additional warrants to purchase up to 62,500 shares of common stock solely to cover over-allotments, if any. The underwriters expect to deliver our shares to purchasers in the offering on or about , 2013. Aegis Capital Corp , 2013 Table of Contents Table of Contents TABLE OF CONTENTS Page STATISTICAL DATA AND MARKET INFORMATION 1 PROSPECTUS SUMMARY 2 RISK FACTORS 13 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 30 USE OF PROCEEDS 31 DIVIDEND POLICY 32 DETERMINATION OF OFFERING PRICES 32 PRICE RANGE OF OUR COMMON STOCK 32 CAPITALIZATION 33 DILUTION 36 SELECTED CONSOLIDATED HISTORICAL FINANCIAL INFORMATION 39 UNAUDITED PRO FORMACOMBINED CONDENSED FINANCIAL INFORMATION 40 MANAGEMENT’S DISCUSSION AND ANALYSISOF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 49 BUSINESS 72 MANAGEMENT 85 EXECUTIVE COMPENSATION 90 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 96 PRINCIPAL STOCKHOLDERS 97 DESCRIPTION OF CAPITAL STOCK 99 SHARES ELIGIBLE FOR FUTURE SALE 107 MATERIAL U.S. FEDERAL TAX CONSEQUENCES FORNON-U.S. HOLDERS OF COMMON STOCK 108 UNDERWRITING 111 LEGAL MATTERS 118 EXPERTS 118 WHERE YOU CAN FIND ADDITIONAL INFORMATION 120 INDEX TO FINANCIAL STATEMENTS 121 You should rely only on the information contained in this prospectus or in any free writing prospectus that we may specifically authorize to be delivered or made available to you. We have not, and the underwriters have not, authorized anyone to provide you with any information other than that contained in this prospectus or in any free writing prospectus we may authorize to be delivered or made available to you. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. This prospectus may only be used where it is legal to offer and sell shares of our common stock and warrants. The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of shares of our common stockor warrants. Our business, financial condition, results of operations and prospects may have changed since that date. We are not, and the underwriters are not, making an offer of these securities in any jurisdiction where the offer is not permitted. For investors outside the United States: We have not and the underwriters have not done anything that would permit this offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than in the United States. Persons outside the United States who come into possession of this prospectus must inform themselves about, and observe any restrictions relating to, the offering of the shares of common stock and warrantsand the distribution of this prospectus outside the United States. Table of Contents STATISTICAL DATA AND MARKET INFORMATION This prospectus contains estimates and other statistical data made by independent parties and by us relating to market size and growth and other industry data.This information involves a number of assumptions and limitations, and you are cautioned not to give undue weight to such estimates. The industry in which we operate is subject to risks and uncertainty due to a variety of factors, including those described in the “Risk Factors” section of this prospectus.These and other factors could cause results to differ materially from those expressed in these publications and reports. While we are not aware of any misstatements regarding any industry data presented herein, our estimates, in particular as they relate to market share and our general expectations, involve risks and uncertainties and are subject to change based on various factors, including those discussed under “Risk Factors,” “Special Note Regarding Forward-Looking Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this prospectus. 1 Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained in greater detail elsewhere in this prospectus.This summary does not contain all of the information you should consider before investing in our common stock.You should read this entire prospectus carefully, especially the “Risk Factors” section of this prospectus and our historical and pro forma consolidated financial statements and related notes included elsewhere in this prospectus, before making an investment decision. Unless otherwise noted, “we,” “us,” “our,” and the “Company” refer to InterCloud Systems, Inc. and its predecessors and consolidated subsidiaries, including Rives-Monteiro Leasing, LLC, Rives-Monteiro Engineering, LLC, ADEX Corporation, ADEX Puerto Rico, LLC, ADEXCOMM Corporation, T N S, Inc., Tropical Communications, Inc., Environmental Remediation and Financial Services, LLC, AW Solutions, Inc. and AW Solutions Puerto Rico, LLC. Unless otherwise indicated, the information in this prospectus (i) assumes the underwriter’s option to purchase up to300,000additional shares will not be exercised, and (ii) reflects a one-for-125 reverse stock split of our common stock effected on January 14, 2013 and a one-for-four reverse stock split of our common stock effected on August 1, 2013.All share and per share data has been adjusted for the one-for-125 reverse stock split and the one-for-four reverse stock splitfor all periods presented. Our Company Overview We are a global single-source provider of value-added services for both corporate enterprises and service providers.We offer cloud and managed services, professional consulting services and voice, data and optical solutions to assist our customers in meeting their changing technology demands.Our cloud solutions offer enterprise and service-provider customers the opportunity to adopt an operational expense model by outsourcing to us rather than the capital expense model that has dominated in recent decades in information technology (IT) infrastructure management. Our professional services groups offer a broad range of solutions, including application development teams, analytics, project management, program management, telecom network management and field services.Our engineering, design, installation and maintenance services support the build-out and operation of some of the most advanced enterprise, fiber optic, Ethernet and wireless networks. We provide the following categories of offerings to our customers: ● Cloud and Managed Services.Our cloud-based service offerings include platform as a service (PaaS), infrastructure as a service (IaaS), database as a service (DbaaS), and software as a service (SaaS). Our extensive experience in system integration and solutions-centric services helps our customers quickly to integrate and adopt cloud-based services. Our managed-services offerings include network management, 24x7x365 monitoring, security monitoring, storage and backup services. ● Applications and Infrastructure.We provide an array of applications and services throughout North America and internationally, including unified communications, interactive voice response (IVR) and SIP-based call centers.We also offer structured cabling and other field installations.In addition, we design, engineer, install and maintain various types of WiFi and wide-area networks, distributed antenna systems (DAS), and small cell distribution networks for incumbent local exchange carriers (ILECs), telecommunications original equipment manufacturers (OEMs), cable broadband multiple system operators (MSOs) and enterprise customers. Our services and applications teams support the deployment of new networks and technologies, as well as expand and maintain existing networks.We also design, install and maintain hardware solutions for the leading OEMs that support voice, data and optical networks. ● Professional Services.We provide consulting and professional staffing solutions to the service-provider and enterprise market in support of all facets of the telecommunications business, including project management, network implementation, network installation, network upgrades, rebuilds, maintenance and consulting services.We leverage our international recruiting database, which includes more than 70,000 professionals, for the rapid deployment of our professional services.On a weekly basis, we deploy hundreds of telecommunications professionals in support of our worldwide customers.Our skilled recruiters assist telecommunications companies, cable broadband MSOs and enterprise clients throughout the project lifecycle of a network deployment and maintenance. 2 Table of Contents Our Industry Global Internet traffic is expected to continue to grow rapidly, driven by factors such as the increased use of smart phones, tablets and other internet devices, the proliferation of social networking and the increased adoption of cloud-based services.Corporate enterprises are increasingly adopting cloud-based services, which enable them and other end users to rapidly deploy applications without building out their own expensive infrastructure and to minimize the growth in their own IT departments.To remain competitive and meet the rapidly-growing demand for state-of-the-art mobile data services, telecommunications and cable companies rely on outsourcing to provide a wide range of network and infrastructure services and project-staffing services as they build out and maintain their networks.In building out and managing telecommunications networks, service providers and enterprise customers face many challenges, including difficulty in locating, recruiting, hiring and retaining skilled labor, significant capital investment requirements and competitive pressures on operating margins.As a result, telecommunications providers and enterprise customers continue to seek and outsource solutions. Competitive Strengths We believe our historical success and future prospects are underpinned by a combination of competitive strengths, including the following: ● Single-Source Provider of End-to-End Network Infrastructure, Cloud-Based and Managed Services, Professional Staffing Needs, and Applications and Infrastructure to Enterprise and Service Providers. We believe our ability to address a wide range of end-to-end network solutions, infrastructure and professional staffing needs for our clients is a key competitive advantage.Our ability to offer diverse technical capabilities (including design, engineering, construction, deployment, installation and integration services) allows customers to turn to a single source for these specific specialty services, as well as to entrust us with the execution of entire turn-key solutions. ● Established Customer Relationships With Leading Infrastructure Providers.We have established relationships with many leading wireless and wireline telecommunications providers, cable broadband MSOs, OEMs and others.We have entered into master service agreements with numerous service providers and OEMs.Our current customers include Ericsson Inc., Verizon Communications Inc., Alcatel-Lucent USA Inc., Century Link, Inc., AT&T Inc. and Hotwire Communications.These relationships position us to take advantage of United States and international market opportunities.We believe the barriers are extremely high for new entrants to obtain master service agreements with service providers and OEMs unless there are established relationships and a proven ability to execute. ● Proven Ability to Recruit, Manage and Retain High Quality Telecommunications Personnel.Our ability to recruit, manage and retain skilled labor is a critical advantage in an industry in which a shortage of skilled labor is often a key limitation for our customers and competitors alike.We own and operate an actively-maintained database of more than 70,000 telecom personnel.We also employ highly-skilled recruiters and utilize an electronic hiring process that we believe expedites deployment of personnel and reduces costs.Our staffing capabilities allow us to efficiently locate and engage skilled personnel for projects, helping ensure that we do not miss out on opportunities due to a lack of skilled labor.We believe this access to a skilled labor pool gives us a competitive edge over our competitors as we continue to expand. ● Strong Senior Management Team with Proven Ability to Execute.Our highly-experienced management team has deep industry knowledge and a strong track record of successful execution in major corporations, as well as startup ventures.Our senior management team brings an average of over 25 years of individual experience across a broad range of disciplines. We believe our senior management team is a key driver of our success and is well-positioned to execute our strategy. 3 Table of Contents ● Scalable and Capital - Efficient Business Model.We typically hire workers to staff projects on a project-by-project basis and we believe this business model enables us to staff our business efficiently to meet changes in demand.Our operating expenses, other than staffing, are primarily fixed; we are generally able to deploy personnel to infrastructure projects in the United States and beyond without incremental increases in our operating costs. Our Growth Strategy Our goal is to become a leading provider of value-added services for both corporate enterprises and service providers. To achieve this goal, we intend to leverage our strengths and pursue several strategies, including: ● Grow Revenues and Market Share through Selective Acquisitions.We plan to continue to acquire private companies that enhance our earnings and offer complementary services or expand our geographic reach.For example, in November 2012, we entered into an agreement for the acquisition ofthe Telco Professional Services and Handset Testing business division of Tekmark Global Solutions, LLC, or Telco,a professional service and telecommunications staffing business.Weintend to complete the acquisition of Telco in the fourth quarter of 2013.See “Business – Our Recent and Pending Acquisitions.”We believe such acquisition, as well as any other private companies we acquire, will help enable us to accelerate our revenue growth, leverage our existing strengths, and capture and retain more work in-house as a prime contractor for our clients, thereby contributing to our profitability.In addition, we believe our increased scale resulting from certain additional acquisitions will also enable us to bid and take on larger contracts.We believe there are many potential acquisition candidates in the highly-fragmented specialty services and staffing markets, and thatby selectively acquiring and integrating appropriate companies, we can continue to grow our revenues and expand our service offering reach. ● Deepen Our Relationships With Our Existing Customer Base.Our customers include many leading wireless and wireline telecommunications providers, cable broadband MSOs, OEMs and enterprise customers.As we have expanded the breadth of our service offerings through both organic growth and selective acquisitions, we believe we have opportunities to expand revenues with our existing clients by marketing additional service offerings to them, as well as by extending services to existing customers in new geographies. ● Expand Our Relationships with New Service Providers. We plan to expand new relationships with smallercable broadband providers, competitive local exchange carriers (CLECs), integrated communication providers (IC’s), competitive access providers (CAPs), network access point providers (NAPs) and integrated communications providers (ICPs).We believe that the business model for the expansion of these relationships, leveraging our core strengths and array of service solutions, will support our business model for organic growth. ● Increase Operating Margins by Leveraging Operating Efficiencies.We believe that by centralizing administrative functions, consolidating insurance coverages and eliminating redundancies across our newly-acquired businesses, we will be positioned to offer more integrated end-to-end solutions and improve operating margins. Recent Acquisitions We have grown significantly and expanded our service offerings and geographic reach through a series of strategic acquisitions. Since January 1, 2011, we have completed the following acquisitions: ● Tropical Communications, Inc.In August 2011, we acquired Tropical Communications, Inc., or Tropical, a Miami-based provider of services to construct, install, optimize and maintain structured cabling for commercial and governmental entities in the Southeast. ● Rives-Monteiro Engineering LLC and Rives-Monteiro Leasing, LLC. In December 2011, we acquired a 49% stake in Rives-Monteiro Engineering LLC, or RM Engineering, a certified Women Business Enterprise (WBE) cable firm based in Tuscaloosa, Alabama that performs engineering services in the Southeastern United States and internationally, and 100% of Rives-Monteiro Leasing, LLC, or RM Leasing, an equipment provider for cable-engineering services firms.We consolidate RM Engineering as we are considered the primary beneficiary of this variable interest entity.See Note 4 in the Notes to the Consolidated Financial Statements for further information.We have an option to purchase the remaining 51% of RM Engineering for a nominal sum at any time. ● ADEX Corporation.In September 2012, we acquired ADEX Corporation, or ADEX, an Atlanta-based provider of staffing solutions and other services to the telecommunications industry.ADEX’s project staffing solutions diversified our ability to service our customers domestically and internationally throughout the project lifecycle. 4 Table of Contents ● T N S, Inc.In September 2012, we also acquired T N S, Inc., or T N S, a Chicago-based structured cabling company and DAS installer that supports voice, data, video, security and multimedia systems within commercial office buildings, multi-building campus environments, high-rise buildings, data centers and other structures.T N S extends our geographic reach to the Midwest area and our client reach to end-users such as multinational corporations, universities, school districts and other large organizations that have significant ongoing cabling needs. ● Environmental Remediation and Financial Services, LLC.In December 2012, our ADEX subsidiary acquired Environmental Remediation and Financial Services, LLC, or ERFS, an environmental remediation and disaster recovery company.The acquisition of ERFS augmented ADEX’s disaster recovery service offerings. ADEX is currently in discussions with ERFS management regarding the possible divestiture of this entity. ● AW Solutions, Inc. In April 2013, we acquired AW Solutions, Inc. and AW Solutions Puerto Rico, LLC, or collectively AW Solutions, a professional, multi-service line, telecommunications infrastructure company that provides outsourced services to the wireless and wireline industry.AW Solution’s services include network systems design, architectural and engineering services, program management and other technical services.The acquisition of AW Solutions broadened our suite of services and added new customers to which we can cross-sell our other services. In November 2012, we also executed a definitive agreement to acquire the Telco Professional Services and Handset Testing business divisionof Tekmark Global Solutions, LLC, a New Jersey limited liability company.We plan to integrate this professional service and telecommunications staffing business with our ADEX subsidiary in order to expand our project staffing business and our access to skilled labor.We intend to consummate this acquisition during the fourth quarter of 2013, subject to our ability to finance all or a substantial portion of the cash purchase price of such acquisition through the sale of additional debt or equity securities. 5 Table of Contents Summary Risk Factors Our business is subject to numerous risks described in the section entitled “Risk Factors” and elsewhere in this prospectus.You should carefully consider these risks before making an investment.Some of these risks include: ● We may be unable to integrate our recent and future acquisitions, which would adversely affect our business, financial condition, result of operations and prospects. ● We derive a significant portion of our revenue from master service agreementsthat may be cancelled by customers on short notice, orthat we may be unable to renew on favorable terms or at all. ● Our business is labor-intensive and if we are unable to attract and retain key personnel and skilled labor, or if we encounter labor difficulties, our ability to bid for and successfully complete contracts may be negatively impacted. ● Our industry is highly competitive, with a variety of larger companies with greater resources competing with us, and our failure to compete effectively could reduce the number of new contracts awarded to us or adversely affect our market share and harm our financial performance. ● We have a history of losses anddeficiencyin working capital and,until recently,a stockholders'deficit and may continue to incur losses in the future, raising substantial doubts about our ability to continue as a going concern, and our independent registered public accountants included an explanatory paragraph regarding this uncertainty in their reports on our financial statements for the years ended December31, 2012 and 2011. ● We have identified material weaknesses in our internal control over financial reporting, and we cannot assure you that additional material weaknesses or significant deficiencies will not occur in the future.If our internal control over financial reporting or our disclosure controls and procedures are not effective, we may not be able to accurately report our financial results, prevent fraud or file our periodic reports in a timely manner, which may cause investors to lose confidence in our reported financial information and may lead to a decline in our stock price. ● Our substantial indebtedness could adversely affect our business, financial condition and results of operations and our ability to meet our payment obligations. If any of the foregoing risks or the risks described under the heading “Risk Factors” were to occur, you may lose part or all of your investment.You should carefully consider all the information in this prospectus, including matters set forth under the heading “Risk Factors” commencing on page 13of this prospectus, before making an investment decision. Our Corporate Information We were incorporated under the name i-realtyauction.com, Inc. in the State of Delaware on November22, 1999 as a subsidiary of i-Incubator.com, Inc. (OTCBB:INQU).In November 2000, we registered our common stock pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended, or the “Exchange Act,” and commenced filing periodic reports under the Exchange Act in March 2001.On August 16, 2001, we changed our name to Genesis Realty Group, Inc. and began to focus our attention on the acquisition, development and management of real property.In August 2008, we changed our name to Genesis Group Holdings, Inc., and on January10, 2013, we changed our name to InterCloud Systems, Inc.We commenced operations in our current line of business in January 2010 when we acquired Digital Comm, Inc., a provider of turnkey services and solutions to the communications industry. Our principal executive offices are located at 331 Newman Springs Road, Building 1, Suite 104, Red Bank, New Jersey 07701. The telephone number of our principal executive offices is (561) 988-1988, and we maintain a corporate website at http://www.InterCloudsys.com that contains information about our company. The information on, or accessible from, our website is neither part of this prospectus nor incorporated herein by reference. We qualify as an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012, or the JOBS Act. For as long as we are deemed an emerging growth company, we may take advantage of specified reduced reporting and other regulatory requirements that are generally unavailable to other public companies. These provisions include: ● an exemption from the auditor attestation requirement in the assessment of our internal controls over financial reporting required by Section 404 of the Sarbanes-Oxley Act of 2002; 6 Table of Contents ● an exemption from the adoption of new or revised financial accounting standards until they would apply to private companies, which exemption we have elected not to apply; ● an exemption from compliance with any new requirements adopted by the Public Company Accounting Oversight Board requiring mandatory audit firm rotation or a supplement to the auditor’s report in which the auditor would be required to provide additional information about our audit and our financial statements; and ● reduced disclosure about our executive compensation arrangements, such as disclosure regarding the compensation policies of our board of directors, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and stockholder approval of any executive severance arrangements not previously approved. We will continue to be deemed an emerging growth company until the earliest of: ● the last day of our fiscal year in which we have total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every five years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest $1,000,000) or more; ● the last day of our fiscal year following the fifth anniversary of the date of our first sale of common equity securities pursuant to an effective registration statement under the Securities Act; ● the date on which we have, during the prior three-year period, issued more than $1,000,000,000 in non-convertible debt; or ● the date on which we are deemed to be a ‘large accelerated filer,” as defined in Regulation S-K under the Securities Act. We also qualify as a “smaller reporting company,” as defined by Regulation S-K under the Securities Act of 1933, as amended, or the “Securities Act.” As such, we also are exempt from the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act and also are subject to less extensive disclosure requirements regarding executive compensation in our periodic reports and proxy statements, and to exemptions from the requirements to hold a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We will continue to be deemed a smaller reporting company until our public float exceeds $75 million on the last day of our second fiscal quarter in any fiscal year. The Offering Shares of common stock offered by us 833,333shares of our common stock and warrants to purchase up to an aggregate of 416,667 shares of common stock. Shares of common stock to be outstanding immediately after this offering 6,023,680 shares (6,440,347 shares if the warrants are exercised in full). Description of Warrants The warrants will have a per share exercise price of $[] [125% of the public offering price of the common stock]. The warrants are exercisable immediately and will expire five years from the date of issuance. The exercise price and the number of shares of common stock purchasable upon the exercise of the warrants are subject to adjustment upon the occurrence of specific events, including stock dividends, stock splits, combinations and reclassifications of our common stock. Underwriter’s option to purchase additional shares of common stock and/or warrants in this offering We have granted the underwriter a 45-day option to purchase up to 125,000additional shares of common stock and/or additional warrants to purchase up to 62,500 shares of common stock at the public offering price less underwriting discounts and commissions. Representative's common stock purchase warrant In connection with this offering, we have also agreed to grant to Aegis Capital Corp.,or theRepresentative, a warrant to purchase up to20,833 shares of common stock. If this warrant is exercised, each share may be purchased by the Representative at a price per share equal to 125% of the price of the shares sold in this offering ($7.50 per share, assuming an offering price per share in this offering of $6.00, the midpoint of the price range indicated on the cover page of this prospectus). 7 Table of Contents Dividend policy We currently intend to retain future earnings, if any, for use in the operation of our business and to fund the development and growth of our business. We have never paid cash dividends on our common stock and we do not anticipate paying any cash dividends in the foreseeable future. See “Dividend Policy.” Use of proceeds We estimate that the net proceeds from this offering will be approximately $4.6 million (approximately $5.3 million if the underwriter exercisesits option to purchase additional shares of common stock and warrants in full) based upon an assumed offering price of $6.00 per share, which is the midpoint of the range set forth on thecover page of this prospectus, after deducting the underwriting discounts and commissions, but excludingour estimated offering expenses in the amount of $2.2 million, which we expect to pay with ourcash flow from operations.The net proceeds willbe used for general corporate purposes, including working capital. See “Use of Proceeds.” Market Symbol and Listing Our common stock is currently quoted on the OTCQB under the symbol "ICLD". Our common stock and the warrantshave been approved for listingon The NASDAQ Capital Market under the symbols "ICLD" and "ICLDW," respectively, concurrently with the closing of this offering. Risk Factors You should carefully read and consider the information set forth under “Risk Factors” and all other information included in this prospectus for a discussion of factors that you should consider before deciding to invest in shares of our common stock. The number of shares of common stock to be outstanding immediately after this offering is based on4,622,195 shares of common stock outstanding as ofJune 30, 2013,plus (i)534,819 shares of common stock issued in August 2013upon the conversion of our outstanding Series E Preferred Stock, and (ii)33,333 shares of common stock to be issued concurrently with the consummation of this offering (assuming a public offering price of $6.00 per share in this offering, the midpoint of the price range indicated on the cover page of this prospectus)in connection with ourcompleted acquisition of T N S,and excludes an aggregate of up to approximately 4,314,190 shares of common stock based upon the following: ● 645,923shares of common stock to be issued in connection with our pending acquisition of Telco, which we expect to complete in the fourth quarter of 2013, based upon an assumed value of our common stock at the time of consummation of such acquisition of $6.00 per share, the midpoint of the price range indicated on the cover page of this prospectus. ● a number of shares of common stock issuable upon the conversion of each of up to 4,150 shares of our Series F Preferred Stock outstanding as ofJune 30, 2013,such number of shares of common stock to be equal to $1,000 (subject to adjustment) divided by the lesser of (i) the last reported sale price of the common stock on the third trading day following the effective date of the registration statement of which this prospectus is a part and (ii) the average of the last reported sale price of the common stock for each of the three trading days preceding the conversion date, and estimated to be for all such outstanding sharesapproximately691,667 shares of common stock assuming such lesser price of our common stock is $6.00, the midpoint of the price range indicated on the cover page of this prospectus; 8 Table of Contents ● a number of shares of common stock issuable upon the conversion of each of up to 2,000 shares of our Series G Preferred Stock that we may be obligated to issue in respect of our obligations under the ADEX Stock Purchase Agreement, such number of shares of common stock to be equal to $1,000 (subject to adjustment) divided by the lesser of (i) the last reported sale price of the common stock on the third trading day following the effective date of the registration statement of which this prospectus is a part and (ii) the average of the last reported sale price of the common stock for each of the three trading days preceding the conversion date, and estimated to be for all such outstanding sharesapproximately333,333 shares of common stock assuming such lesser price of our common stock is $6.00, the midpoint of the price range indicated on the cover page of this prospectus; ● a number of shares of common stock issuable upon the conversion of 1,425 shares of our Series H Preferred Stock outstanding as ofJune 30, 2013,which we expect to redeem within 90 days after the consummation of this offering for approximately $2.1 million in cash, such number of shares of common stock to be equal to 4.49% of the number of outstanding shares of common stock ona fully-diluted basis (i.e., after giving effect to all securities and assuming conversion and exercise of all securities)on the date of conversion and estimated to be approximately400,698 shares of common stock based upon the number of shares of common stock to be outstandingon a fully-diluted basisupon consummation of this offering, as determined in the manner set forth above; ● a number of shares of common stock issuable upon the conversion of each of up to 4,500 shares of our Series I Preferred Stock, such number of shares of common stock to be equal to $1,000 (subject to adjustment) divided by the average of the last reported sale price of the common stock for each of the three trading days preceding the conversion date and estimated to befor all such outstanding sharesapproximately750,000 shares of common stock assuming such average price of our common stock is $6.00, the midpoint of the price range indicated on the cover page of this prospectus; ● 187,386shares of common stock issuable upon the exercise of stock purchase warrants outstanding as of June 30, 2013 with an exercise price of $5.00 per share that expire on September 7, 2014, subject to extension if certain minimum EBITDA thresholds are not achieved; ● a number of shares of common stock issuable upon the exercise of stock purchase warrantsissued to the purchasers of our Series E Preferred Stock with an exercise price of $500.00 per share, such number of shares of common stock to be equal to 4.87%of the number of outstanding shares of common stock on a fully-diluted basison the date of exercise and estimated to be approximately438,517 shares of common stock based upon the number of shares of common stock to be outstanding upon consummation of this offeringas determined in the manner set forth above; ● a number of shares of common stock issuable upon the exercise of stock purchase warrants issued toICG USA, LLC with an exercise price equal to 120% of the price per share of the shares of common stock sold in this offering, such number of shares of common stock estimatedto be approximately95,833 shares of common stock based upon an assumed offering price per share of common stock in this offering of $6.00, the midpoint of the price range indicated on the cover page of this prospectus; 9 Table of Contents ● 500,000 shares of common stock reserved for future issuance under our 2012 Performance Incentive Plan as of June 30, 2013; ● 125,000 shares of common stock reserved for future issuance under our Employee Stock Purchase Plan as of June 30, 2013; ● 20,833shares of common stock issuable upon the exercise of the warrants to be issued to the underwriters as underwriter compensation in this offering; and ● 125,000 of common stock issuable upon the exercise of the underwriters’ over-allotment option to purchase additional shares of common stock and 62,500 shares of common stock issuable upon the exercise of additional warrants that are issuable upon the exercise of the underwriters' over-allotment option to purchase additional warrants. 10 Table of Contents Summary Consolidated Financial Data The following table sets forth our summary consolidated financial data for the years ended December31, 2012 and 2011 and the six-month periods ended June 30, 2013 and 2012.The summary consolidated financial statements of operations data for the fiscal years ended December31, 2012 and 2011 and the summary consolidated balance sheet data as of December31, 2012 and 2011 are derived from our audited consolidated financial statements included elsewhere in this prospectus.The summary consolidated financial statements of operations data for the six-month periods ended June 30, 2013 and 2012 and the summary consolidated balance sheet data as of June 30, 2013 are derived from our unaudited consolidated financial statements included elsewhere in this prospectus.Our historical results are not necessarily indicative of our results to be expected for any future period. The following summary consolidated financial data should be read in conjunction with, and is qualified in its entirety by reference to, the information contained under the captions “Selected Consolidated Historical Financial Information” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our historical consolidated financial statements and related notes appearing elsewhere in this prospectus. For thesix months ended June 30, For the years ended December 31, 2013 2012 2012 2011 (Unaudited) (Restated) (Restated) Statement of Operations Data: (Unaudited) Revenues $ $ $ 17,235,585 $ 2,812,210 Gross profit 5,176,486 961,192 Operating expenses 7,938,345 6,343,931 Income (loss) from operations ) (2,761,859 ) (5,382,739 ) Other expense, net ) ) (1,097,863 ) (1,021,889 ) Loss before benefit for income taxes ) ) (3,859,722 ) (6,404,628 ) Benefit for income taxes ) - (2,646,523 ) - Dividends on Preferred Stock ) ) (843,215 ) - Net loss attributable to InterCloud Systems, Inc. common stockholders ) ) (2,072,862 ) (6,404,628 ) Loss per share, basic and diluted ) ) (5.34 ) (25.54 ) Basic and diluted weighted average shares outstanding 388,389 250,816 December 31, June30, 2013 Balance SheetData: (Unaudited) (Restated) Cash $ $ $ Accounts receivable, net Total current assets Goodwill and intangible assets, net Total assets Total current liabilities Other liabilities Redeemable common and preferred stock Stockholders’ equity(deficit) ) ) 11 Table of Contents Summary Pro Forma Combined Condensed Financial Data The following summary unaudited pro forma combined condensedstatement of operations data for the six-month period ended June 30, 2013 and the yearended December 31, 2012presents summary combined condensed information as if we had completed each of the acquisitionsof ADEX, T N S and AW Solutionson January 1, 2012. An unaudited pro forma combined condensed balance sheet as of June 30, 2013 is not presentedbecause the balance sheet of each of the acquired entities, including related acquisition adjustments, is included in our consolidated balance sheet as of such date. The unaudited proforma combined condensedstatement of operations data for the year ended December 31, 2012 does not include any information relating to ERFS because the size and historical financial results of such entity did not meet thesignificance thresholds of the regulatory guidelines applicable totheprovision offinancial statements of an acquired entity. The summary unaudited pro forma combined condensed statement of operations data has been prepared from, and should be read in conjunction with, the unaudited pro forma condensed and unaudited consolidated combined statement of operations data set forth under the caption “Unaudited Pro Forma Condensed Combined Financial Information” and the respective historical consolidated and unaudited consolidated condensedfinancial statements and related notes of our company andADEX, T N S and AW Solutionsincluded in this prospectus. The summary historical profit and loss accounts of each of these entities have been prepared in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. The pro forma acquisition adjustments described in the summary unaudited pro forma combined condensed financial information are based on available information and certain assumptions made by us and may be revised as additional information becomes available as the purchase accounting for the acquisition is finalized. The pro forma adjustments are based on preliminary estimates of the fair values of assets acquired and information available as of the date of this prospectus. Certain valuations are currently in process.Actual results may differ from the amounts reflected in the unaudited pro forma combined condensed financial statements, and the differences may be material. The unaudited pro forma combined condensedstatement of operations data included in this prospectus is not intended to represent what our results of operations would have been if the acquisitions had occurred on January 1, 2012 or to project our results of operations for any future period. Since we and each of these entities were not under common control or management for any period presented, the unaudited pro forma combined condensed financial results may not be comparable to, or indicative of, future performance. For the six For the year months ended ended June30, December, 31 2013 2012 (unaudited) (unaudited) Statement of Operations Data: Revenue $ 29,954,801 $ 49,782,343 Gross profit 9,046,837 13,487,695 Operating expenses 7,463,302 15,302,861 Other expense, net 2,912,330 2,480,927 Income (loss) before benefit for income taxes (1,328,795 ) (4,296,093 ) Provision (benefit) for income taxes (97,825 ) (2,726,681 ) Dividends on preferred stock 671,566 760,540 Net (loss) income attributable to InterCloud Systems, Inc common stockholders, basic (1,914,936 ) (2,346,400 ) Net (loss) income attributable to InterCloud Systems, Inc common stockholders, diluted (1,914,936 ) (2,346,400 ) (Loss) earnings per share, basic $ (1.23 ) $ (2.01 ) (Loss) earnings per share, diluted $ (1.23 ) $ (2.01 ) Basic shares outstanding 1,551,513 1,167,380 Diluted shares outstanding 1,551,513 1,167,380 12 Table of Contents RISK FACTORS Investing in our common stock involves a high degree of risk.You should carefully consider the following risk factors and all other information contained in this prospectus before purchasing our common stock.If any of the following risks occur, our business, financial condition, results of operations and prospects could be materially and adversely affected.In that case, the market price of our common stock could decline, and you could lose some or all of your investment. Risks Related to Our Business A failure to successfully execute our strategy of acquiring other businesses to grow our company could adversely affect our business, financial condition, results of operations and prospects. We intend to continue pursuing growth through the acquisition of companies or assets to expand our project skill-sets and capabilities, enlarge our geographic markets, add experienced management and increase critical mass to enable us to bid on larger contracts.However, we may be unable to find suitable acquisition candidates or to complete acquisitions on favorable terms, if at all.Moreover, any completed acquisition may not result in the intended benefits. For example, while the historical financial and operating performance of an acquisition target are among the criteria we evaluate in determining which acquisition targets we will pursue, there can be no assurance that any business or assets we acquire will continue to perform in accordance with past practices or will achieve financial or operating results that are consistent with or exceed past results. Any such failure could adversely affect our business, financial condition or results of operations. In addition, any completed acquisition may not result in the intended benefits for other reasons and our acquisitions will involve a number of other risks, including: ● We may have difficulty integrating the acquired companies; ● Our ongoing business and management’s attention may be disrupted or diverted by transition or integration issues and the complexity of managing geographically or culturally diverse enterprises; ● We may not realize the anticipated cost savings or other financial benefits we anticipated; ● We may have difficulty applying our expertise in one market to another market; ● We may have difficulty retaining or hiring key personnel, customers and suppliers to maintain expanded operations; ● Our internal resources may not be adequate to support our operations as we expand, particularly if we are awarded a significant number of contracts in a short time period; ● We may have difficulty retaining and obtaining required regulatory approvals, licenses and permits; ● We may not be able to obtain additional equity or debt financing on terms acceptable to us or at all, and any such financing could result in dilution to our stockholders, impact our ability to service our debt within the scheduled repayment terms and include covenants or other restrictions that would impede our ability to manage our operations; ● We may have failed to, or were unable to, discover liabilities of the acquired companies during the course of performing our due diligence; and ● We may be required to record additional goodwill as a result of an acquisition, which will reduce our tangible net worth. Any of these risks could prevent us from executing our acquisition growth strategy, which could adversely affect our business, financial condition, results of operations and prospects. We may be unable to successfully integrate our recent and future acquisitions, which could adversely affect our business, financial condition, results of operations and prospects. We recently acquired a number of companies, including ADEX and T N S in September 2012, ERFS in December 2012 and AW Solutions in April 2013, and have entered into adefinitive agreement for the acquisition of Telco.The operation and management of recent acquisitions, or any of our future acquisitions, may adversely affect our existing income and operations or we may not be able to effectively manage any growth resulting from these transactions.Before we acquired them, these companies operated independently of one another.Until we establish centralized financial, management information and other administrative systems, we will rely on the separate systems of these companies, including their financial reporting systems. 13 Table of Contents Our success will depend, in part, on the extent to which we are able to merge these functions, eliminate the unnecessary duplication of other functions and otherwise integrate these companies (and any additional businesses with which we may combine in the future) into a cohesive, efficient enterprise.This integration processmay entail significant costs and delays could occur.Our failure to integrate the operations of these companies successfully could adversely affect our business, financial condition, results of operations and prospects.To the extent that any acquisition results in additional goodwill, it will reduce our tangible net worth, which might adversely affect our business, financial condition, results of operations and prospects, as well as our credit and bonding capacity. We derive a significant portion of our revenue from master service agreements that may be cancelled by customers on short notice, or which we may be unable to renew on favorable terms or at all. During the years ended December 31, 2012 and 2011 and the six-month periods ended June 30, 2013 and 2012, we derived approximately 60%, 59%, 68% and 57%, respectively, of our revenues from master service agreements and long-term contracts, none of which require our customers to purchase a minimum amount of services.The majority of these contracts may be cancelled by our customers upon minimum notice (typically 60 days), regardless of whether or not we are in default.In addition, many of these contracts permit cancellation of particular purchase orders or statements of work without any notice. These agreements typically do not require our customers to assign a specific amount of work to us until a purchase order or statement of work is signed.Consequently, projected expenditures by customers are not assured until a definitive purchase order or statement of work is placed with us and the work is completed.Furthermore, our customers generally require competitive bidding of these contracts.As a result, we could be underbid by our competitors or required to lower the price charged under a contract being rebid.The loss of work obtained through master service agreements and long-term contracts or the reduced profitability of such work could adversely affect our business or results of operations. If we do not accurately estimate the overall costs when we bid on a contract that is awarded to us, we may achieve a lower than anticipated profit or incur a loss on the contract. A significant portion of our revenues from our engineering and professional services offerings are derived from fixed unit price contracts that require us to perform the contract for a fixed unit price irrespective of our actual costs.We bid for these contracts based on our estimates of overall costs, but cost overruns may cause us to incur losses.The costs incurred and any net profit realized on such contracts can vary, sometimes substantially, from the original projections due to a variety of factors, including, but not limited to: ● onsite conditions that differ from those assumed in the original bid; ● delays in project starts or completion, including as a result of weather conditions; ● fluctuations in the cost of materials to perform under a contract; ● contract modifications creating unanticipated costs not covered by change orders; ● changes in availability, proximity and costs of construction materials, as well as fuel and lubricants for our equipment; ● availability and skill level of workers in the geographic location of a project; ● our suppliers’ or subcontractors’ failure to perform due to various reasons, including bankruptcy; ● fraud or theft committed by our employees; ● mechanical problems with our machinery or equipment; ● citations or fines issued by any governmental authority; ● difficulties in obtaining required governmental permits or approvals or performance bonds; ● changes in applicable laws and regulations; and 14 Table of Contents ● claims or demands from third parties alleging damages arising from our work or from the project of which our work is a part. These factors may cause actual reduced profitability or losses on projects, which could adversely affect our business, financial condition, results of operations and prospects. Our contracts may require us to perform extra or change order work, which can result in disputes and adversely affect our business, financial condition, results of operations and prospects. Our contracts generally require us to perform extra or change order work as directed by the customer, even if the customer has not agreed in advance on the scope or price of the extra work to be performed.This process may result in disputes over whether the work performed is beyond the scope of the work included in the original project plans and specifications or, if the customer agrees that the work performed qualifies as extra work, the price that the customer is willing to pay for the extra work.Even when the customer agrees to pay for the extra work, we may be required to fund the cost of such work for a lengthy period of time until the change order is approved by the customer and we are paid by the customer. We generally recognize revenues when services are invoiced.To the extent that actual recoveries with respect to change orders or amounts subject to contract disputes or claims are less than the estimates used in our financial statements, the amount of any shortfall will reduce our future revenues and profits, and this could adversely affect our reported working capital and results of operations.In addition, any delay caused by the extra work may adversely impact the timely scheduling of other project work and our ability to meet specified contract milestone dates. We derive a significant portion of our revenue from a few customers and the loss of one of these customers, or a reduction in their demand for our services, could adversely affect our business, financial condition, results of operations and prospects. Our customer base is highly concentrated.Due to the size and nature of our construction contracts, one or a few customers have represented a substantial portion of our consolidated revenues and gross profits in any one year or over a period of several consecutive years.Verizon Communications accounted for approximately 3% of our total revenues in the six-month period ended June 30, 2013, 7% of our total revenues in the year ended December 31, 2012 and 56% of our total revenue in the year ended December31, 2011.Our top five customers, Ericsson, Inc.,Ericsson Caribbean, Claro Puerto Rico, JDL Technologies and Crown Castle, accounted for approximately 58% of our total revenues in the six-month period ended June 30, 2013.Our topfour customers, Nexlink, Ericsson, Inc.,Verizon Communications and Ericsson Caribbean, accounted for approximately 59% of our total revenues in the year ended December 31, 2012.Our top two customers, Verizon Communications and Danella Construction, accounted for approximately 73% of our total revenues in the year ended December 31, 2011.Revenues under our contracts with significant customers may continue to vary from period to period depending on the timing or volume of work that those customers order or perform with their in-house service organizations.A limited number of customers may continue to comprise a substantial portion of our revenue for the foreseeable future.Because we do not maintain any reserves for payment defaults, a default or delay in payment on a significant scale could adversely affect our business, financial condition, results of operations and prospects.We could lose business from a significant customer for a variety of reasons, including: ● the consolidation, merger or acquisition of an existing customer, resulting in a change in procurement strategies employed by the surviving entity that could reduce the amount of work we receive; ● our performance on individual contracts or relationships with one or more significant customers are impaired due to another reason, which may cause us to lose future business with such customers and, as a result, our ability to generate income would be adversely impacted; ● the strength of our professional reputation; and 15 Table of Contents ● key customers could slow or stop spending on initiatives related to projects we are performing for them due to increased difficulty in the credit markets as a result of the recent economic crisis or other reasons. Since many of our customer contracts allow our customers to terminate the contract without cause, our customers may terminate their contracts with us at will, which could impair our business, financial condition, results of operations and prospects. Our business is labor intensive and if we are unable to attract and retain key personnel and skilled labor, or if we encounter labor difficulties, our ability to bid for and successfully complete contracts may be negatively impacted. Our ability to attract and retain reliable, qualified personnel is a significant factor that enables us to successfully bid for and profitably complete our work.Our future success depends on our ability to attract, hire and retain project managers, estimators, supervisors, foremen, equipment operators, engineers, linemen, laborers and other highly-skilled personnel.Our ability to do so depends on a number of factors, such as general rates of employment, competitive demands for employees possessing the skills we need and the level of compensation required to hire and retain qualified employees.We may also spend considerable resources training employees who may then be hired by our competitors, forcing us to spend additional funds to attract personnel to fill those positions.Competition for employees is intense, and we could experience difficulty hiring and retaining the personnel necessary to support our business.Our labor expenses may also increase as a result of a shortage in the supply of skilled personnel.If we do not succeed in retaining our current employees and attracting, developing and retaining new highly-skilled employees, our reputation may be harmed and our future earnings may be negatively impacted. If we are unable to attract and retain qualified executive officers and managers, we will be unable to operate efficiently, which could adversely affect our business, financial condition, results of operations and prospects. We depend on the continued efforts and abilities of our executive officers, as well as the senior management of our subsidiaries, to establish and maintain our customer relationships and identify strategic opportunities.The loss of any one of them could negatively affect our ability to execute our business strategy and adversely affect our business, financial condition, results of operations and prospects.Competition for managerial talent with significant industry experience is high and we may lose access to executive officers for a variety of reasons, including more attractive compensation packages offered by our competitors.Although we have entered into employment agreements with certain of our executive officers and certain other key employees, we cannot guarantee that any of them or other key management personnel will remain employed by us for any length of time. Because we maintain a workforce based upon current and anticipated workloads, we may incur significant costs in adjusting our workforce demands, including addressing understaffing of contracts, if we do not receive future contract awards or if these awards are delayed. Our estimates of future performance depend, in part, upon whether and when we will receive certain new contract awards.Our estimates may be unreliable and can change from time to time.In the case of larger projects, where timing is often uncertain, it is particularly difficult to project whether and when we will receive a contract award.The uncertainty of contract award timing can present difficulties in matching workforce size with contractual needs.If an expected contract award is delayed or not received, we could incur significant costs resulting from retaining more staff than is necessary.Similarly, if we underestimate the workforce necessary for a contract, we may not perform at the level expected by the customer and harm our reputation with the customer.Each of these may negatively impact our business, financial condition, results of operations and prospects. Timing of the award and performance of new contracts could adversely affect our business, financial condition, results of operations and prospects. It is generally very difficult to predict whether and when new contracts will be offered for tender because these contracts frequently involve a lengthy and complex design and bidding process, which is affected by a number of factors, such as market conditions, financing arrangements and governmental approvals.Because of these factors, our results of operations and cash flows may fluctuate from quarter to quarter and year to year, and the fluctuation may be substantial.Such delays, if they occur, could adversely affect our operating results for current and future periods until the affected contracts are completed. 16 Table of Contents Our operating results may fluctuate due to factors that are difficult to forecast and not within our control. Our past operating results may not be accurate indicators of future performance, and you should not rely on such results to predict our future performance.Our operating results have fluctuated significantly in the past, and could fluctuate in the future.Factors that may contribute to fluctuations include: ● changes in aggregate capital spending, cyclicality and other economic conditions, or domestic and international demand in the industries we serve; ● our ability to effectively manage our working capital; ● our ability to satisfy consumer demands in a timely and cost-effective manner; ● pricing and availability of labor and materials; ● our inability to adjust certain fixed costs and expenses for changes in demand; ● shifts in geographic concentration of customers, supplies and labor pools; and ● seasonal fluctuations in demand and our revenue. Unanticipated delays due to adverse weather conditions, global climate change and difficult work sites and environments may slow completion of our contracts, impair our customer relationships and adversely affect our business, financial condition, results of operations and prospects. Because some of our work is performed outdoors, our business is impacted by extended periods of inclement weather and is subject to unpredictable weather conditions, which could become more frequent or severe if general climatic changes occur.Generally, inclement weather is more likely to occur during the winter season, which falls during our second and third fiscal quarters.Additionally, adverse weather conditions can result in project delays or cancellations, potentially causing us to incur additional unanticipated costs, reductions in revenues or the payment of liquidated damages.In addition, some of our contracts require that we assume the risk that actual site conditions vary from those expected.Significant periods of bad weather typically reduce profitability of affected contracts, both in the current period and during the future life of affected contracts, which can negatively affect our results of operations in current and future periods until the affected contracts are completed. Some of our projects involve challenging engineering, procurement and construction phases that may occur over extended time periods, sometimes up to several years.We may encounter difficulties in engineering, delays in designs or materials provided by the customer or a third party, equipment and material delivery delays, schedule changes, delays from customer failure to timely obtain rights-of-way, weather-related delays, delays by subcontractors in completing their portion of the project and other factors, some of which are beyond our control, but which may impact our ability to complete a project within the original delivery schedule.In some cases, delays and additional costs may be substantial, and we may be required to cancel a project and/or compensate the customer for the delay.We may not be able to recover any of these costs.Any such delays, cancellations, defects, errors or other failures to meet customer expectations could result in damage claims substantially in excess of revenue associated with a project.These factors could also negatively impact our reputation or relationships with our customers, which could adversely affect our ability to secure new contracts. Environmental and other regulatory matters could adversely affect our ability to conduct our business and could require expenditures that could adversely affect our business, financial condition, results of operations and prospects. Our operations are subject to laws and regulations relating to workplace safety and worker health that, among other things, regulate employee exposure to hazardous substances.While immigration laws require us to take certain steps intended to confirm the legal status of our immigrant labor force, we may nonetheless unknowingly employ illegal immigrants.Violations of laws and regulations could subject us to substantial fines and penalties, cleanup costs, third-party property damage or personal injury claims.In addition, these laws and regulations have become, and enforcement practices and compliance standards are becoming, increasingly stringent.Moreover, we cannot predict the nature, scope or effect of legislation or regulatory requirements that could be imposed, or how existing or future laws or regulations will be administered or interpreted, with respect to products or activities to which they have not been previously applied.Compliance with more stringent laws or regulations, as well as more vigorous enforcement policies of the regulatory agencies, could require us to make substantial expenditures for, among other things, pollution control systems and other equipment that we do not currently possess, or the acquisition or modification of permits applicable to our activities. 17 Table of Contents If we fail to maintain qualifications required by certain governmental entities, we could be prohibited from bidding on certain contracts. If we do not maintain qualifications required by certain governmental entities, such as low voltage electrical licenses, we could be prohibited from bidding on certain governmental contracts.A cancellation of an unfinished contract or our exclusion from the bidding process could cause our work crews to be idled for a significant period of time until other comparable work becomes available, which could adversely affect our business and results of operations.The cancellation of significant contracts or our disqualification from bidding for new contracts could reduce our revenues and profits and adversely affect our business, financial condition, results of operations and prospects. Fines, judgments and other consequences resulting from our failure to comply with regulations or adverse outcomes in litigation proceedings could adversely affect our business, financial condition, results of operations and prospects. From time to time, we may be involved in lawsuits and regulatory actions, including class action lawsuits, that are brought or threatened against us in the ordinary course of business.These actions may seek, among other things, compensation for alleged personal injury, workers’ compensation, violations of the Fair Labor Standards Act and state wage and hour laws, employment discrimination, breach of contract, property damage, punitive damages, civil penalties, consequential damages or other losses, or injunctive or declaratory relief.Any defects or errors, or failures to meet our customers’ expectations could result in large damage claims against us.Claimants may seek large damage awards and, due to the inherent uncertainties of litigation, we cannot accurately predict the ultimate outcome of any such proceedings.Any failure to properly estimate or manage cost, or delay in the completion of projects, could subject us to penalties. The ultimate resolution of these matters through settlement, mediation or court judgment could have a material impact on our financial condition, results of operations and cash flows.Regardless of the outcome of any litigation, these proceedings could result in substantial cost and may require us to devote substantial resources to defend ourselves.When appropriate, we establish reserves for litigation and claims that we believe to be adequate in light of current information, legal advice and professional indemnity insurance coverage, and we adjust such reserves from time to time according to developments.If our reserves are inadequate or insurance coverage proves to be inadequate or unavailable, our business, financial condition, results of operations and prospects may suffer. We employ and assign personnel in the workplaces of other businesses, which subjects us to a variety of possible claims that could adversely affect our business, financial condition, results of operations and prospects. We employ and assign personnel in the workplaces of other businesses.The risks of these activities include possible claims relating to: ● discrimination and harassment; ● wrongful termination or denial of employment; ● violations of employment rights related to employment screening or privacy issues; ● classification of employees, including independent contractors; ● employment of illegal aliens; 18 Table of Contents ● violations of wage and hour requirements; ● retroactive entitlement to employee benefits; and ● errors and omissions by our temporary employees. Claims relating to any of the above could subject us to monetary fines or reputational damage, which could adversely affect our business, financial condition, results of operations and prospects. If we are required to reclassify independent contractors as employees, we may incur additional costs and taxes which could adversely affect our business, financial condition, results of operations and prospects. We use a significant number of independent contractors in our operations for whom we do not pay or withhold any federal, state or provincial employment tax.There are a number of different tests used in determining whether an individual is an employee or an independent contractor and such tests generally take into account multiple factors.There can be no assurance that legislative, judicial or regulatory (including tax) authorities will not introduce proposals or assert interpretations of existing rules and regulations that would change, or at least challenge, the classification of our independent contractors.Although we believe we have properly classified our independent contractors, the U.S. Internal Revenue Service or other U.S. federal or state authorities or similar authorities of a foreign government may determine that we have misclassified our independent contractors for employment tax or other purposes and, as a result, seek additional taxes from us or attempt to impose fines and penalties.If we are required to pay employer taxes or pay backup withholding with respect to prior periods with respect to or on behalf of our independent contractors, our operating costs will increase, which could adversely impact our business, financial condition, results of operations and prospects. Increases in the cost of fuel could adversely affect our business, financial condition, results of operations and prospects. The price of fuel needed to run our vehicles and equipment is unpredictable and fluctuates based on events outside our control, including geopolitical developments, supply and demand for oil and gas, actions by the OPEC and other oil and gas producers, war and unrest in oil producing countries, regional production patterns and environmental concerns.Most of our contracts do not allow us to adjust our pricing.Accordingly, any increase in fuel costs could adversely affect our business, financial condition, results of operations and prospects. Our dependence on subcontractors and suppliers could increase our costs and impair our ability to complete contracts on a timely basis or at all. We rely on third-party subcontractors to perform some of the work on many of our contracts.We also rely on third-party suppliers to provide most of the materials needed to perform our obligations under those contracts.We generally do not bid on contracts unless we have the necessary subcontractors and suppliers committed for the anticipated scope of the contract and at prices that we have included in our bid.Therefore, to the extent that we cannot engage subcontractors or suppliers, our ability to bid for contracts may be impaired.In addition, if a subcontractor or third-party supplier is unable to deliver its goods or services according to the negotiated terms for any reason, we may suffer delays and be required to purchase the services from another source at a higher price.We sometimes pay our subcontractors and suppliers before our customers pay us for the related services.If customers fail to pay us and we choose, or are required, to pay our subcontractors for work performed or pay our suppliers for goods received, we could suffer an adverse effect on our business, financial condition, results of operations and prospects. Our insurance coverage may be inadequate to cover all significant risk exposures. We will be exposed to liabilities that are unique to the services we provide. While we intend to maintain insurance for certain risks, the amount of our insurance coverage may not be adequate to cover all claims or liabilities, and we may be forced to bear substantial costs resulting from risks and uncertainties of our business. It is also not possible to obtain insurance to protect against all operational risks and liabilities. The failure to obtain adequate insurance coverage on terms favorable to us, or at all, could have a material adverse effect on our business, financial condition, results of operations and prospects. 19 Table of Contents Our operations are subject to hazards that may cause personal injury or property damage, thereby subjecting us to liabilities and possible losses, which may not be covered by insurance. Our workers are subject to hazards associated with providing construction and related services on construction sites.For example, some of the work we perform is underground.If the field location maps supplied to us are not accurate, or if objects are present in the soil that are not indicated on the field location maps, our underground work could strike objects in the soil containing pollutants that could result in a rupture and discharge of pollutants.In such a case, we may be liable for fines and damages.These operating hazards can cause personal injury and loss of life, damage to or destruction of property, plant and equipment and environmental damage.Even though we believe that the insurance coverage we maintain is in amounts and against the risks that we believe are consistent with industry practice, this insurance may not be adequate to cover all losses or liabilities that we may incur in our operations.To the extent that we experience a material increase in the frequency or severity of accidents or workers’ compensation claims, or unfavorable developments on existing claims, our business, financial condition, results of operations and prospects could be adversely affected. The Occupational Safety and Health Act of 1970, as amended, or OSHA, establishes certain employer responsibilities, including the maintenance of a workplace free of recognized hazards likely to cause death or serious injury, compliance with standards promulgated by the Occupational Health and Safety and Health Administration and various recordkeeping, disclosure and procedural requirements.While we have invested, and will continue to invest, substantial resources in occupational health and safety programs, serious accidents or violations of OSHA rules may subject us to substantial penalties, civil litigation or criminal prosecution, which could adversely affect our business, financial condition, results of operations and prospects. Defects in our specialty contracting services may give rise to claims against us, increase our expenses, or harm our reputation. Our specialty contracting services are complex and our final work product may contain defects.We have not historically accrued reserves for potential claims as they have been immaterial.The costs associated with such claims, including any legal proceedings, could adversely affect our business, financial condition, results of operations and prospects. Risks Related to Our Industry Our industry is highly competitive, with a variety of larger companies with greater resources competing with us, and our failure to compete effectively could reduce the number of new contracts awarded to us or adversely affect our market share and harm our financial performance. The contracts on which we bid are generally awarded through a competitive bid process, with awards generally being made to the lowest bidder, but sometimes based on other factors, such as shorter contract schedules or prior experience with the customer.Within our markets, we compete with many national, regional, local and international service providers, including Dycom Industries, Inc., MasTec, Inc., Tech Mahindra, Unisys Corporation and Goodman Networks, Inc.Price is often the principal factor in determining which service provider is selected by our customers, especially on smaller, less complex projects.As a result, any organization with adequate financial resources and access to technical expertise may become a competitor.Smaller competitors are sometimes able to win bids for these projects based on price alone because of their lower costs and financial return requirements.Additionally, our competitors may develop the expertise, experience and resources to provide services that are equal or superior in both price and quality to our services, and we may not be able to maintain or enhance our competitive position.We also face competition from the in-house service organizations of our customers whose personnel perform some of the services that we provide. Some of our competitors have already achieved greater market penetration than we have in the markets in which we compete, and some have greater financial and other resources than we do.A number of national companies in our industry are larger than we are and, if they so desire, could establish a presence in our markets and compete with us for contracts.As a result of this competition, we may need to accept lower contract margins in order to compete against competitors that have the ability to accept awards at lower prices or have a pre-existing relationship with a customer.If we are unable to compete successfully in our markets, our business, financial condition, results of operations and prospects could be adversely affected. 20 Table of Contents Many of the industries we serve are subject to consolidation and rapid technological and regulatory change, and our inability or failure to adjust to our customers’ changing needs could reduce demand for our services. We derive, and anticipate that we will continue to derive, a substantial portion of our revenue from customers in the telecommunications and utilities industries.The telecommunications and utilities industries are subject to rapid changes in technology and governmental regulation.Changes in technology may reduce the demand for the services we provide.For example, new or developing technologies could displace the wireline systems used for the transmission of voice, video and data, and improvements in existing technology may allow telecommunications providers to significantly improve their networks without physically upgrading them.Alternatively, our customers could perform more tasks themselves, which would cause our business to suffer.Additionally, the telecommunications and utilities industries have been characterized by a high level of consolidation that may result in the loss of one or more of our customers.Our failure to rapidly adopt and master new technologies as they are developed in any of the industries we serve or the consolidation of one or more of our significant customers could adversely affect our business, financial condition, results of operations and prospects. Further, many of our telecommunications customers are regulated by the Federal Communications Commission, or the FCC, and other international regulators.The FCC and other regulators may interpret the application of their regulations in a manner that is different than the way such regulations are currently interpreted and may impose additional regulations, either of which could reduce demand for our services and adversely affect our business and results of operations. Economic downturns could cause capital expenditures in the industries we serve to decrease, which may adversely affect our business, financial condition, results of operations and prospects. The demand for our services has been, and will likely continue to be, cyclical in nature and vulnerable to general downturns in the United States economy.The United States economy is still recovering from a recession, and growth in United States economic activity has remained slow.It is uncertain when these conditions will significantly improve.The wireless telecommunications industry and the staffing services industry are both particularly cyclical in nature and vulnerable to general downturns in the United States and international economies.Our customers are affected by economic changes that decrease the need for or the profitability of their services.This can result in a decrease in the demand for our services andpotentially result in the delay or cancellation of projects by our customers.Slow-downs in real estate, fluctuations in commodity prices and decreased demand by end-customers for services could affect our customers and their capital expenditure plans.As a result, some of our customers may opt to defer or cancel pending projects.A downturn in overall economic conditions also affects the priorities placed on various projects funded by governmental entities and federal, state and local spending levels. In general, economic uncertainty makes it difficult to estimate our customers’ requirements for our services.Our plan for growth depends on expanding our company both in the United States and internationally.If economic factors in any of the regions in which we plan to expand are not favorable to the growth and development of the telecommunications industries in those countries, we may not be able to carry out our growth strategy, which could adversely affect our business, financial condition, results of operations and prospects. Risks Related to Our Financial Results and Financing Plans We have a history of losses and may continue to incur losses in the future, raising substantial doubts about our ability to continue as a going concern. We have a history of losses and may continue to incur losses in the future, which could negatively impact the trading value of our common stock.While we earned income from operations of $1.1 millionin the six-month period ended June 30, 2013, we incurred losses from operations of $2.8 million and $5.4 million in the years ended December 31, 2012 and 2011, respectively.We incurred a net loss attributable to common stockholders of $2.4 million, $2.1 million and $6.4 million in the six-month period ended June 30, 2013 and the years ended December 31, 2012 and 2011, respectively.We may continue to incur operating losses in future periods. These losses may increase and we may never achieve profitability for a variety of reasons, including increased competition, decreased growth in the telecommunications industry and other factors described elsewhere in this “Risk Factors” section.These factors raise substantial doubt that we will be able to continue operations as a going concern, and our independent registered public accountants included an explanatory paragraph regarding this uncertainty in their reports on our financial statements for the years ended December 31, 2012 and 2011.Our ability to continue as a going concern is dependent upon our generating cash flow sufficient to fund operations and reducing operating expenses. 21 Table of Contents We may never achieve profitability, and if we do, we may not be able to sustain such profitability.Further, we may incur significant losses in the future due to the other risks described in this prospectus, and we may encounter unforeseen expenses, difficulties, complications and delays and other unknown events.If we cannot continue as a going concern, our stockholders may lose their entire investment. We have identified material weaknesses in our internal control over financial reporting, and we cannot assure you that additional material weaknesses or significant deficiencies will not occur in the future.If our internal control over financial reporting or our disclosure controls and procedures are not effective, we may not be able to accurately report our financial results or prevent fraud, which may cause investors to lose confidence in our reported financial information and may lead to a decline in our stock price. We have historically had a small internal accounting and finance staff with limited experience in public reporting.This lack of adequate accounting resources has resulted in the identification of material weaknesses in our internal controls over financial reporting.A “material weakness” is a deficiency, or a combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of our financial statements will not be prevented or detected on a timely basis.In connection with theaudit of our financial statements for the years ended December 31, 2012 and 2011, our management team identified material weaknesses relating to (i)our ability to prepare and timely issue the required filings with the Securities and Exchange Commission, (ii)our lack of the appropriate technical resources to properly evaluatetransactions inaccordance with generally accepted accountingprinciples and,(iii)our lack of a review function.We have taken steps, including the hiring of a Chief Financial Officer and implementing a plan to improve the segregation of the duties of our accounting staff,and plan to continue to take additional steps, to seek to remediate these material weaknesses for the year ending December 31, 2013 and to improve our financial reporting systems and implement new policies, procedures and controls.If we do not successfully remediate the material weaknesses described above, or if other material weaknesses or other deficiencies arise in the future, we may be unable to accurately report our financial results on a timely basis, which could cause our reported financial results to be materially misstated and require restatementwhich couldresult in the loss of investor confidence,delisting and/or cause the market price of our common stock to decline. Our substantial indebtedness could adversely affect our business, financial condition and results of operations and our ability to meet our payment obligations. As of June 30, 2013, we had total indebtedness of approximately $28.4 million, consisting of$0.5 millionof bank debt,$20.3 million of notes payable and $7.6 million of contingent considerationfor our completed acquisitions. Our substantial indebtedness could have important consequences to our stockholders.For example, it could: ● require us to dedicate a substantial portion of our cash flow from operations to payments on our indebtedness, thereby reducing the availability of our cash flow to fund acquisitions, working capital, capital expenditures, research and development efforts and other general corporate purposes; ● increase our vulnerability to and limit our flexibility in planning for, or reacting to, changes in our business; ● place us at a competitive disadvantage compared to our competitors that have less debt; 22 Table of Contents ● limit our ability to borrow additional funds, dispose of assets, pay dividends and make certain investments; and ● make us more vulnerable to a general economic downturn than a company that is less leveraged. A high level of indebtedness would increase the risk that we may default on our debt obligations.Our ability to meet our debt obligations and to reduce our level of indebtedness will depend on our future performance.General economic conditions and financial, business and other factors affect our operations and our future performance.Many of these factors are beyond our control.We may not be able to generate sufficient cash flows to pay the interest on our debt and future working capital, borrowings or equity financing may not be available to pay or refinance such debt.Factors that will affect our ability to raise cash through an offering of our capital stock or a refinancing of our debt include financial market conditions, the value of our assets and our performance at the time we need capital. Our loan agreementsimpose restrictions on us that may prevent us from engaging in beneficial transactions. We have a term loan pursuant to a Loan and Security Agreement, dated as of September 17, 2012 and amended as of November 13, 2012, March 21, 2013 and September 20, 2013, among our company, our subsidiaries, as guarantors, the lenders party thereto and MidMarket Capital Partners, LLC, as agent, or collectively, the “MidMarket Loan Agreement,”that provides for a maximum borrowing of $15.0 million.At June 30, 2013, $14.7 million was outstanding under the MidMarket Loan Agreement. On September 23, 2013, we entered into a revolving credit and security agreement dated as of September 20, 2013 among our company, our subsidiaries as guarantors, and PNC Bank, National Association, or PNC Bank, as agent and a lender, or the“PNC Credit Agreement,” that will provide us a revolving credit facility in the principal amount of up to $10.0 million, subject to our having a qualified borrowing base and, in the case of any amounts drawn under the facility in excess of $1.0 million in the aggregate, the prior consent of MidMarket. The terms of each of the MidMarket Loan Agreement and the PNC Credit Agreement contain covenants that restrict our ability to, among other things: ● make certain payments, including the payment of dividends; ● redeem or repurchase our capital stock; ● incur additional indebtedness and issue preferred stock; ● make investments or create liens; ● merge or consolidate with another entity; ● sell certain assets; and ● enter into transactions with affiliates. In addition, the MidMarket Loan Agreement requires us to comply with, among other ratios, a consolidated leverage ratio and a consolidated interest coverage ratio, and the PNC Credit Agreement requiresus to comply with, among other ratios,a fixed charge coverage ratio.These covenants may prevent us from engaging in transactions that benefit us, including responding to changing business and economic conditions and securing additional financing, if needed. We have in the past breached certain covenants under the MidMarket Loan Agreement that have resulted in various events of default under such agreement, which events of default have either been cured or waived by the lenders thereunder.As of the date of this prospectus, we were not in default of any of the covenants.Any additional breach of any of these covenants could result in new defaults or events of default under the notes and the MidMarket Loan Agreement, in which case, depending on the actions taken by the lenders thereunder or their successors or assignees, such lenders could elect to declare all amounts borrowed, together with accrued interest, to be due and payable.An event of default under theMidMarket Loan Agreement will also create an event of default under the PNC Credit Agreement. If followingan event of defaultwe are unable to repay the borrowings or interest then due under our loan agreements, the lenders could proceed against their collateral.Further, if the indebtedness under either or both of our loan agreements were to be accelerated, our assets may not be sufficient to repay such indebtedness in full. Actual results could differ from the estimates and assumptions that we use to prepare our financial statements. To prepare financial statements in conformity with GAAP, management is required to make estimates and assumptions as of the date of the financial statements that affect the reported values of assets and liabilities, revenues and expenses, and disclosures of contingent assets and liabilities.Areas requiring significant estimates by our management include: ● contract costs and profits and application of percentage-of-completion accounting and revenue recognition of contract change order claims; 23 Table of Contents ● provisions for uncollectible receivables and customer claims and recoveries of costs from subcontractors, suppliers and others; ● valuation of assets acquired and liabilities assumed in connection with business combinations; and ● accruals for estimated liabilities, including litigation and insurance reserves. At the time the estimates and assumptions are made, we believe they are accurate based on the information available.However, our actual results could differ from, and could require adjustments to, those estimates. Risks Related to Our Operating History and Results of Operations Our limited operating history as an integrated company, recent acquisitions and the rapidly-changing telecommunications market may make it difficult for investors to evaluate our business, financial condition, results of operations and prospects, and also impairs our ability to accurately forecast our future performance. Although we were incorporated in 1999, we were a development stage company with limited operations until our 2010merger with Digital Comm.We experienced rapid and significant expansion in the six-month period ended June 30, 2013 and theyears ended December 31, 2011 and 2012due to a series of strategic acquisitions.We acquired ADEX and T N S in September 2012, ERFS in December 2012 and AW Solutions in April 2013. We also plan to complete the acquisition of Telco in the fourth quarter of this year. As a result of our recent acquisitions, our financial results are heavily influenced by the application of the acquisition method of accounting.The acquisition method of accounting requires management to make assumptions regarding the assets purchased and liabilities assumed to determine their fair market value.If our assumptions are incorrect, any resulting change or modification could adversely affect our financial conditions and/or results of operations. Further, our limited operating history as an integrated company, combined with our short history operating as providers of staffing and cloud-based services, may not provide an adequate basis for investors to evaluate our business, financial condition, results of operations and prospects, and makes accurate financial forecasting difficult for us.Because we operate in the rapidly-evolving telecommunications markets and because our business is rapidly changing due to a series of acquisitions, we may have difficulty in engaging in effective business and financial planning.It may also be difficult for us to evaluate trends that may affect our business and whether our expansion may be profitable.Thus, any predictions about our future revenue and expenses may not be as accurate as they would be if we had a longer operating history or operated in a more predictable market. If we are unable to sustain our recent revenue growth rates, we may never achieve or sustain profitability. We experienced significant growth in recent years, primarily due to our strategic acquisitions.Our total revenue increased to $26.8 million in the six-month period ended June 30, 2013 from $2.9 million in the six-month period ended June 30, 2012, and to $17.2 million in the year ended December 31, 2012, from $2.8 million in the year ended December31, 2011.In order to become profitable and maintain our profitability, we must, among other things, continue to increase our revenues.We may be unable to sustain our recent revenue growth, particularly if we are unable to develop and market our specialty contracting and telecommunications staffing services, increase our sales to existing customers or develop new customers.However, even if our revenues continue to grow, they may not be sufficient to exceed increases in our operating expenses or to enable us to achieve or sustain profitability. 24 Table of Contents Our inability to obtain additional capital may prevent us from completing our acquisition strategy and successfully operating our business; however, additional financings may subject our existing stockholders to substantial dilution. Until we can generate a sufficient amount of revenue, if ever, we expect to finance our anticipated future strategic acquisitions,including our acquisition of Telco,through public or private equity offerings or debt financings. Additional funds may not be available when we need them on terms that are acceptable to us, or at all.If adequate funds are not available, we may be required to delay, reduce the scope of, or eliminate one or more strategic acquisitions or business plans.In addition, we could be forced to discontinue product development and reduce or forego attractive business opportunities.To the extent that we raise additional funds by issuing equity securities, our stockholders may experience significant dilution.In addition, debt financing, if available, may involve restrictive covenants.We may seek to access the public or private capital markets whenever conditions are favorable, even if we do not have an immediate need for additional capital at that time.Our access to the financial markets and the pricing and terms we receive in the financial markets could be adversely impacted by various factors, including changes in financial markets and interest rates. Our forecasts regarding the sufficiency of our financial resources to support our current and planned operations are forward-looking statements and involve significant risks and uncertainties, and actual results could vary as a result of a number of factors, including the factors discussed elsewhere in this “Risk Factors” section.We have based this estimate on assumptions that may prove to be wrong, and we could utilize our available capital resources sooner than we currently expect.Our future funding requirements will depend on many factors, including, but not limited to, the costs and timing of our future acquisitions. We are an emerging growth company within the meaning of the Jumpstart Our Businesses Startups Act of 2012 and, as a result, have elected to comply with the reduced disclosure and other reporting requirements available to us as an EGC. Because we qualify as an emerging growth company, or EGC, under the Jumpstart Our Businesses Startups Act of 2012,or JOBS Act, we have elected to comply with the reduced disclosure and other reporting requirements available to us as an EGC in connection with this offering, and for a period of up to five years following this offering if we remain an EGC.For example, with respect to this offering, we have provided only two fiscal years of audited financial information andselected financial data and have provided scaled-down disclosure on executive compensation, such as not including a “Compensation Discussion and Analysis” in this prospectus.In addition, for as long as we remain an EGC, we are not subject to certain governance requirements, such as holding a “say-on-pay” and “say-on-golden-parachute” advisory votes, and we are not required to obtain an annual attestation report on our internal control over financial reporting from a registered public accounting firm pursuant to Section 404(b) of the Sarbanes-Oxley Act.We may take advantage of these reporting exemptions until we are no longer an EGC.We could be an EGC for a period of up to five years after this offering, although we will cease to be an EGC earlier than that if our total annual gross revenues equal or exceed $1 billion in a fiscal year, if we issue more than $1 billion in non-convertible debt over a three-year period or if we become a “large accelerated filer” under Rule 12b-2 of the Exchange Act. Accordingly, you are not receiving the same level of disclosure in connection with an investment decision in this offering as you would be afforded in an offering of a non-EGC issuer and, following this offering, our stockholders will not receive the same level of disclosure that is afforded to stockholders of a non-EGC issuer.It is also possible that investors will find the shares of common stock to be less attractive because we have elected to comply with the reduced disclosure and other reporting requirements available to us as an EGC, which could adversely affect the trading market for our shares of common stock and the prices at which you may be able to sell your shares of our common stock. We exercise judgment in determining our provision for taxes in the United States and Puerto Rico that are subject to tax authority audit review that could result in additional tax liability and potential penalties that would negatively affect our net income. The amounts we record in intercompany transactions for services, licenses, funding and other items affects our tax liabilities.Our tax filings are subject to review or audit by the U.S. Internal Revenue Service and state, local and foreign taxing authorities.We exercise judgment in determining our worldwide provision for income and other taxes and, in the ordinary course of our business, there may be transactions and calculations where the ultimate tax determination is uncertain.Examinations of our tax returns could result in significant proposed adjustments and assessment of additional taxes that could adversely affect our tax provision and net income in the period or periods for which that determination is made. 25 Table of Contents Risks Related to our Securities and this Offering An active trading market for our common stock or warrants may not develop and the market price for our common stock or warrants may decline below the offering price of our common stock or warrants in this offering. Our common stockis quoted on the OTCQB Marketplace, or OTCQB, under the symbol "ICLD".The OTCQB is an electronic quotation system that displays real-time quotes, last-sale prices, and volume information for many OTC securities that are not listed on a national securities exchange.Trading volume for our common stockhas beenlimited and OTCQB quotations for our common stock price may not represent the true market value of our common stock.In addition, there is no established trading market for the warrants being offered in this offering. Our common stockand warrants have been approved for listing on The NASDAQ Capital Market concurrently with the closing of this offering. The historical trading prices of our common stock on the OTCQB may not be indicative of the price levels at which our common stock will trade following this offeringor upon listing of our common stockand warrants on The NASDAQ Capital Market, and we cannot predict the extent to which the consummation of this offering, the commencement of the trading of our common stock and warrantson The NASDAQ Capital Market orinvestor interest in us generallywill lead to the development of an active public trading market for our common stock and our warrantsor how liquid that public market may become.The offering price for our common stock and warrantsin this offering will be determined by negotiationbetween the representative of the underwriters and us based upon several factors, and may not be indicative of prices that will prevail in the open market after this offering.Consequently, you may be unable to sell your shares of our common stock or warrants at prices equal to or greater than the prices you paid for them, if at all. Due to the speculative nature of warrants, there is no guarantee that it will ever be profitable for holders of the warrants to exercise the warrants. The warrants being offered do not confer any rights of common stock ownership on their holders, such as voting rights or the right to receive dividends, but rather merely represent the right to acquire shares of common stock at a fixed price for a limited period of time. Specifically, commencing on the date of issuance, holders of the warrants may exercise their right to acquire the common stock and pay an exercise price of $[ ] per share [125% of the public offering price of the common stock], prior to five years from the date of issuance, after which date any unexercised warrants will expire and have no further value. Moreover, following this offering, the market value of the warrants is uncertain and there can be no assurance that the market value of the warrants will equal or exceed their public offering price. There can be no assurance that the market price of the common stock will ever equal or exceed the exercise price of the warrants, and, consequently, whether it will ever be profitable for holders of the warrants to exercise the warrants. If our shares become subject to the penny stock rules, this may make it more difficult to sell our shares. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or authorized for quotation on certain automated quotation systems, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system).While we expect our common stock to trade on The NASDAQ Capital Market upon consummation of this offering, the OTCQB does not meet such requirements and if the price of our common stockprior to listing on The NASDAQ Capital Marketis less than $5.00, our common stock will be deemed a penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document containing specified information. In addition, the penny stock rules require that prior to effecting any transaction in a penny stock not otherwise exempt from those rules, a broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive (i) the purchaser’s written acknowledgment of the receipt of a risk disclosure statement; (ii) a written agreement to transactions involving penny stocks; and (iii) a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our common stock, and therefore stock holders may have difficulty selling their shares. Our stock price has fluctuated widely in recent years, and the trading price of our common stock is likely to continue to be volatile, which could result in substantial losses to investors and litigation. In addition to changes to market prices based on our results of operations and the factors discussed elsewhere in this “Risk Factors” section, the market price of and trading volume for our common stock may change for a variety of other reasons, not necessarily related to our actual operating performance.The capital markets have experienced extreme volatility that has often been unrelated to the operating performance of particular companies.These broad market fluctuations may adversely affect the trading price of our common stock.In addition, the average daily trading volume of the securities of small companies can be very low, which may contribute to future volatility.Factors that could cause the market price of our common stock to fluctuate significantly include: ● the results of operating and financial performance and prospects of other companies in our industry; ● strategic actions by us or our competitors, such as acquisitions or restructurings; ● announcements of innovations, increased service capabilities, new or terminated customers or new, amended or terminated contracts by our competitors; ● the public’s reaction to our press releases, other public announcements, and filings with the Securities and Exchange Commission; ● market conditions for providers of services to telecommunications, utilities and cloud services customers; 26 Table of Contents ● lack of securities analyst coverage or speculation in the press or investment community about us or market opportunities in the telecommunications services and staffing industry; ● changes in government policies in the United States and, as our international business increases, in other foreign countries; ● changes in earnings estimates or recommendations by securities or research analysts who track our common stock or failure of our actual results of operations to meet those expectations; ● market and industry perception of our success, or lack thereof, in pursuing our growth strategy; ● changes in accounting standards, policies, guidance, interpretations or principles; ● any lawsuit involving us, our services or our products; ● arrival and departure of key personnel; ● sales of common stock by us, our investors or members of our management team; and ● changes in general market, economic and political conditions in the United States and global economies or financial markets, including those resulting from natural or man-made disasters. Any of these factors, as well as broader market and industry factors, may result in large and sudden changes in the trading volume of our common stock and could seriously harm the market price of our common stock, regardless of our operating performance.This may prevent you from being able to sell your shares at or above the price you paid for your shares of our common stock, if at all.In addition, following periods of volatility in the market price of a company’s securities, stockholders often institute securities class action litigation against that company.Our involvement in any class action suit or other legal proceeding could divert our senior management’s attention and could adversely affect our business, financial condition, results of operations and prospects. The sale or availability for sale of substantial amounts of our common stock could adversely affect the market price of our common stock. Sales of substantial amounts of shares of our common stock after the completion of the offering, or the perception that these sales could occur, could adversely affect the market price of our common stock and could impair our future ability to raise capital through common stock offerings.As ofAugust 30, 2013, we had5,149,032 shares of common stock issued and outstanding, of which4,849,152 shares were designated by our transfer agent as restricted securities pursuant to Rule 144 promulgated by the SEC.In connection with our recentacquisition of T N S, we will be issuing an aggregate of approximately33,333 additional restricted shares of common stock on or about the date of the consummation of this offering, assuming a public offering price of $6.00 per share in this offering,the midpoint of the price range indicated on the cover page of this prospectus. The sale of these shares into the open market may adversely affect the market price of our common stock. In addition, all outstanding shares of our preferred stock are convertible into common stock.See Note 14 to our consolidated financial statements.As of August 30, 2013, there were also warrants to purchase an aggregate of721,736 shares of our common stock at a weighted-average exercise price of $306.05 per share (assuming on offering price of $6.00 per share of common stock in this offering, the midpoint of the price range indicated on the cover page of this prospectus), all ofsuch warrants were exercisable as of such date. The conversionof a significant number of shares of our outstanding preferred stock or the exercise of warrants at prices below the market price of our common stock could adversely affect the market price of shares of our common stock. Additional dilution may result from the issuance of shares of our capital stock in connection with acquisitions or in connection with other financing efforts. Any issuance of our common stock that is not made solely to then-existing stockholders proportionate to their interests, such as in the case of a stock dividend or stock split, will result in dilution to each stockholder. In connection with this offering, we, our directors and officers, andeach other 5% or greater holder of outstanding shares of our common stock on a fully-diluted basis, have agreed, subject to certain limited exceptions, not to offer, sell, contract to sell or otherwise dispose of, or enter into, any transaction that is designed to, or could be expected to, result in the disposition of any shares of our common stock or other securities convertible into or exchangeable or exercisable for shares of our common stock for 90 days after the date of this prospectus without the written consent of the representative of the underwriters, subject to potential extension. As of the date of this prospectus, approximately 2,588,215 shares of our common stock will be subject to the contractual lock-up with the underwriter.However, the representative of the underwriters may release these securities from these restrictions at any time without notice. See “Underwriting” and “Shares Eligible For Future Sale” for a more detailed description of the restrictions on selling our securities after this offering. 27 Table of Contents The offering price for shares of our common stock is substantially higher than the pro forma net tangible book value per share, so purchasers in this offering will experience immediate and substantial dilution in the book value of their investment. If you purchase common stock and warrants in this offering, you will pay more for your common stock than the amount paid by existing stockholders for their common stock.As a result, you will experience immediate and substantial dilution of approximately $10.83 per share of common stock, assuming no exercise of outstanding warrants to acquire common stock, representing the difference between our pro forma net tangible book value per share of common stock of $(4.83) at June 30, 2013, after giving effect to this offeringat the assumed offering price per share of common stock of $6.00, the midpoint of the price range indicated on the cover page of this prospectus. In addition, you may experience further dilution to the extent that our common stock is issued upon the exercise of our outstanding warrants.Approximately 187,386 of theshares of common stock issuable upon the exercise of currently outstanding warrants will be issued at a purchase price that is less than the offering price per share in this offering.See “Dilution” for a more complete description of how the value of your investment in our common stock will be diluted upon the completion of this offering. Our amended and restated certificate of incorporation and amended and restated bylaws, and certain provisions of Delaware corporate law, as well as certain of our contracts, contain provisions that could delay or prevent a change in control even if the change in control would be beneficial to our stockholders. Delaware law, as well as our amended and restated certificate of incorporation and amended and restated bylaws, contains anti-takeover provisions that could delay or prevent a change in control of our company, even if the change in control would be beneficial to our stockholders.These provisions could lower the price that future investors might be willing to pay for shares of our common stock.These anti-takeover provisions: ● authorize our board of directors to create and issue, without stockholder approval, preferred stock, thereby increasing the number of outstanding shares, which can deter or prevent a takeover attempt; ● prohibit stockholder action by written consent, thereby requiring all stockholder actions to be taken at a meeting of our stockholders; ● establish a three-tiered classified board of directors requiring that not all members of our board be elected at one time; ● establish a supermajority requirement to amend our amended and restated bylaws and specified provisions of our amended and restated certificate of incorporation; ● prohibit cumulative voting in the election of directors, which would otherwise allow less than a majority of stockholders to elect director candidates; ● establish limitations on the removal of directors; ● empower our board of directors to fill any vacancy on our board of directors, whether such vacancy occurs as a result of an increase in the number of directors or otherwise; ● provide that our board of directors is expressly authorized to adopt, amend or repeal our bylaws; ● provide that our directors will be elected by a plurality of the votes cast in the election of directors; ● establish advance notice requirements for nominations for election to our board of directors or for proposing matters that can be acted on by our stockholders at stockholder meetings; ● eliminated the ability of our stockholders to call special meetings of stockholders and, after June30, 2014, to act by written consent; and 28 Table of Contents ● provide that the Court of Chancery of the State of Delaware will be the exclusive forum for any derivative action, actions asserting a breach of fiduciary duty and certain other actions against us or any directors or executive officers. Section 203 of the Delaware General Corporation Law, the terms of our stock incentive plans, the terms of our change in control agreements with our senior executives and other contractual provisions may also discourage, delay or prevent a change in control of our company.Section 203 generally prohibits a Delaware corporation from engaging in a business combination with an interested stockholder for three years after the date the stockholder became an interested stockholder.Our stock incentive plans include change-in-control provisions that allow us to grant options or stock purchase rights that may become vested immediately upon a change in control.The terms of changes of control agreements with our senior executives and contractual restrictions with third parties may discourage a change in control of our company.Our board of directors also has the power to adopt a stockholder rights plan that could delay or prevent a change in control of our company even if the change in control is generally beneficial to our stockholders.These plans, sometimes called “poison pills,” are oftentimes criticized by institutional investors or their advisors and could affect our rating by such investors or advisors.If our board of directors adopts such a plan, it might have the effect of reducing the price that new investors are willing to pay for shares of our common stock. Together, these charter, statutory and contractual provisions could make the removal of our management and directors amore difficult and may discourage transactions that otherwise could involve payment of a premium over prevailing market prices for our common stock.Furthermore, the existence of the foregoing provisions, as well as the significant common stock beneficially owned by our executive officers, key non-executive officer employees, and members of our board of directors, could limit the price that investors might be willing to pay in the future for shares of our common stock.They could also deter potential acquirers of our company, thereby reducing the likelihood that you could receive a premium for your common stock in an acquisition. We have never paid cash dividends and do not anticipate paying any cash dividends on our common stock. We have never paid cash dividends and do not anticipate paying any cash dividends on our common stock in the foreseeable future.We currently intend to retain any earnings to finance our operations and growth.As a result, any short-term return on your investment will depend on the market price of our common stock, and only appreciation of the price of our common stock, which may never occur, will provide a return to stockholders.The decision whether to pay dividends will be made by our board of directors in light of conditions then existing, including, but not limited to, factors such as our financial condition, results of operations, capital requirements, business conditions, and covenants under any applicable contractual arrangements. Investors seeking cash dividends should not invest in our common stock. If equity research analysts do not publish research or reports about our business, or if they issue unfavorable commentary or downgrade our common stock, the market price of our common stock and warrants will likely decline. The trading market for our common stock and warrants will rely in part on the research and reports that equity research analysts, over whom we have no control, publish about us and our business.We may never obtain research coverage by securities and industry analysts.If no securities or industry analysts commence coverage of our company, the market price for our common stock and warrants could decline.In the event we obtain securities or industry analyst coverage, the market price of our common stock and warrants could decline if one or more equity analysts downgrade our common stock or if those analysts issue unfavorable commentary, even if it is inaccurate, or cease publishing reports about us or our business. 29 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains “forward-looking statements,” within the meaning of the federal securities laws, that involve substantial risks and uncertainties.All statements contained in this prospectus, other than statements of historical fact, including statements of estimated and projected revenue, margins, costs, expenditures, cash flows, growth rates, financial results and prospects, are forward-looking statements.You can generally identify forward-looking statements by terminology such as “may,” “could,” “should,” “expects,” “plans,” “projects,” “intends,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “pursue,” “target” or “continue,” or the negative of these terms or other similar expressions that concern our strategy, plans or intentions, although not all forward-looking statements contain these words.We have based these forward-looking statements largely on our historical performance, our current expectations and projections about future events and trends that we believe may affect our financial condition, results of operations, business strategy, short-term and long-term business operations and objectives, and financial needs. These forward-looking statements are subject to a number of risks, uncertainties and assumptions that we believe are reasonable, including those described in the “Risk Factors” section.Moreover, we operate in a very competitive and rapidly-changing environment.New risks emerge from time to time.It is not possible for our management to predict all risks, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements we may make.In light of these risks, uncertainties and assumptions, the future events and trends discussed in this prospectus may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. You should not rely upon forward-looking statements as predictions of future events.Such forward-looking statements are subject to various risks, uncertainties and assumptions relating to our operations, financial results, financial condition, business, prospects, growth strategy and liquidity.If one or more of these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, our actual results may vary materially from those indicated in these statements.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results.The forward-looking statements made in this prospectus relate only to events as of the date on which the statements are made. We undertake no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as required by law. 30 Table of Contents USE OF PROCEEDS We estimate that the net proceeds to us from the sale of the833,333 shares of common stock and warrants to purchase416,667 shares of common stock we are offering will be approximately $4.6 million, based uponassumed offering prices of $6.00 per share, the midpoint of the price range indicated on the cover page of this prospectus, and $0.01 per warrant. If the representative of the underwriters fully exercises the over-allotment option, we estimate the net proceeds of the shares and warrants we sell will be approximately $5.3 million. “Net proceeds” is what we expect to receive after paying the underwriters fees and commissions, but excluding our estimated offering expenses in the amount of $2.2 million, which we expect to pay from our cash flow from operations. For purposes of estimating net proceeds, we are assuming that the public offering prices will be $6.00 per share of common stock, which isthe midpoint of the price range indicated on the cover page of this prospectus, and $0.01 per warrant. We intend to use the net proceedsof this offeringfor working capital and general corporate purposes. Until we use the net proceeds of this offering, we intend to invest the funds in short-term, interest-bearing investments, which may include interest-bearing bank accounts, money market funds, certificates of deposit and U.S. government securities. 31 Table of Contents DIVIDEND POLICY We currently intend to retain future earnings, if any, for use in the operation of our business and to fund future growth.We have never declared or paid cash dividends on our common stock and we do not intend to pay any cash dividends on our common stock for the foreseeable future.The terms of the MidMarket Loan Agreement prohibit our payment of cash dividends.Any future determination related to our dividend policy will be made at the discretion of our board of directors in light of conditions then-existing, including factors such as our results of operations, financial conditions and requirements, business conditions and covenants under any applicable contractual arrangements. DETERMINATIONOF OFFERING PRICES The public offering prices of the shares of common stock and warrants offered by this prospectus have been determined by negotiation between us and the underwriters.Among the factors considered in determining the public offering prices of the shares and warrants were: ● the price and trading history of our common stock on the OTCQB Marketplace ; ● our history and our prospects; ● the industry in which we operate; ● the status and development prospects of our services and proposed services; ● the previous experience of our executive officers; and ● the general condition of the securities markets at the time of this offering. The offering prices stated on the cover page of this prospectus should not be considered as indication of the actual value of the shares or warrants. Those pricesare subject to change as a result of market conditions and other factors, and we cannot assure you that the shares or warrantscan be resold at or above their public offering prices. PRICE RANGE OF OUR COMMON STOCK Our common stock iscurrently quotedon theOTCQB under the symbol “ICLD.”Our common stockhas been approved for listingon the NASDAQ Capital Market under the same symbol.The following table sets forth, for the periods indicated,the high and low last sales prices of our common stock based upon information provided by the OTC Markets Group, Inc., after giving effect totheone-for-125 reverse stock splitof our common stock effectedon January 14, 2013 and the one-for-four reverse stock split of our common stock effected on August 1, 2013.Quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. Fiscal Year Ended December 31, 2011 High Low First Quarter $ 70.00 $ 40.00 Second Quarter $ 95.00 $ 30.00 Third Quarter $ 55.00 $ 20.65 Fourth Quarter $ 32.00 $ 1.55 Fiscal Year Ended December 31, 2012 First Quarter $ 7.90 $ 2.05 Second Quarter $ 3.75 $ 1.05 Third Quarter $ 10.00 $ 1.95 Fourth Quarter $ 18.50 $ 6.08 Fiscal Year Ending December 31, 2013 First Quarter $ 36.00 $ 8.00 Second Quarter $ 13.80 $ 8.00 Third Quarter $ 12.50 $ 6.00 Fourth Quarter (through October 3, 2013 ) $ 6.00 $ 5.31 As ofOctober3, 2013, the closing sale price of our common stock, as reported by the OTCQB, was$5.50 per share. Holders At October3, 2013, we had approximately 192 record holders of our common stock. The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers or registered clearing agencies. We have appointed Corporate Stock Transfer, 3200 Cherry Creek Dr. South, Denver, CO 80209 to act as the transfer agent of our common stock. 32 Table of Contents CAPITALIZATION The following table sets forth our cash and cash equivalents and capitalization as of June 30, 2013: ● on an actual basis; ● on a pro forma basis to reflect (i) the sale by us in this offering of833,333 shares of common stockat an assumed offering price of$6.00 per share (the midpoint of the price range indicated on the cover page of this prospectus) and of warrants to purchase 416,667 shares of common stock at an assumed offering price of $0.01 per warrant, after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us,(ii) theissuance of an aggregate of 534,819 shares of our common stock in August 2013 upon theconversion of our outstanding shares of Series E Preferred Stock,and (iii) the issuance on or about the date of consummation of this offering of33,333 shares of common stock in connection with our completed acquisition ofTNS, assuming an offering price of $6.00 per share of common stock in this offering (the midpoint of the price range indicated on the cover page of this prospectus). The information below is illustrative only.Our cash and cash equivalents and capitalization following the closing of this offering will be adjusted based on the actual offering price and other terms of this offering determined at the pricing of this offering.You should read this table in conjunction with our consolidated financial statements and related notes and the sections entitled “Selected Consolidated Historical Financial Information,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Use of Proceeds” and “Description of Capital Stock” appearing elsewhere in this prospectus. As of June 30, 2013 Actual Pro forma (unaudited) Cash and cash equivalents $ 2,277,777 $ 6,877,777 Long-term debt (including current portion) $ 28,396,406 $ 28,396,406 Redeemable common stock, $0.0001 par value,with $5.00 put option, 10,000 issued and outstanding actual andpro forma 499,921 499,921 Redeemable Series E convertible preferred stock, $0.0001 par value; 12% cumulative annual dividend, $1,000 stated value; 3,500 shares authorized,3,350 shares issued and outstanding actual and no shares issued or outstanding pro forma 3,350,000 - Redeemable Series F convertible preferred stock, $0.0001 par value; 12% cumulative annual dividend, 4,800 shares authorized, 4,150 shares issued and outstanding actual and pro forma 3,575,000 3,575,000 Redeemable Series H convertible preferred stock, $0.0001 par value, 10% cumulative monthly dividend up to 150%,2,000 shares authorized; 1,425 shares issued and outstanding actual and pro forma 1,425,000 1,425,000 Redeemable Series I convertible preferred stock, $0.0001 par value; 4,500 sharesauthorized; 4,500 shares issued and outstanding actual and pro forma 4,187,151 4,187,151 13,037,072 9,687,072 Stockholders’ equity: Common stock, $0.0001 par value; 500,000,000 shares authorized;4,612,195 shares issued and outstanding actual and6,013,680 shares issued and outstanding pro forma 461 600 Additional paid-in capital 17,102,982 25,252,843 Accumulated deficit (14,820,755 ) (14,820,755 ) Total stockholders’ equity 2,366,519 10,516,519 Total capitalization $ 43,799,997 $ 48,599,997 33 Table of Contents Our capitalization information presented in the foregoing table excludes: ● 645,923shares of common stock to be issued in connection with our pending acquisition of Telco, which we expect to complete in the fourth quarter of 2013, based upon an assumed value of our common stock at the time of consummation of such acquisition of $6.00 per share, the midpoint of the price range indicated on the cover page of this prospectus. ● a number of shares of common stock issuable upon the conversion of each of up to 4,150 shares of our Series F Preferred Stock outstanding as of June 30, 2013, such number of shares of common stock to be equal to $1,000 (subject to adjustment) divided by the lesser of (i) the last reported sale price of the common stock on the third trading day following the effective date of the registration statement of which this prospectus is a part and (ii) the average of the last reported sale price of the common stock for each of the three trading days preceding the conversion date, and estimated to be for all such outstanding sharesapproximately691,667 shares of common stock assuming such lesser price of our common stock is $6.00, the midpoint of the price range indicated on the cover page of this prospectus; ● a number of shares of common stock issuable upon the conversion of each of up to 2,000 shares of our Series G Preferred Stock that we may be obligated to issue in respect of our obligations under the ADEX Stock Purchase Agreement, such number of shares of common stock to be equal to $1,000 (subject to adjustment) divided by the lesser of (i) the last reported sale price of the common stock on the third trading day following the effective date of the registration statement of which this prospectus is a part and (ii) the average of the last reported sale price of the common stock for each of the three trading days preceding the conversion date, and estimated to be for all such outstanding sharesapproximately333,333 shares of common stock assuming such lesser price of our common stock is $6.00, the midpoint of the price range indicated on the cover page of this prospectus; ● a number of shares of common stock issuable upon the conversion of 1,425 shares of our Series H Preferred Stock outstanding as of June 30, 2013, which we expect to redeem within 90 days after the consummation of this offering for approximately $2.1 million in cash, such number of shares of common stock to be equal to 4.49% of the number of outstanding shares of common stock on a fully-diluted basis (i.e., after giving effect to all securities and assuming conversion and exercise of all securities) on the date of conversion and estimated to be approximately400,698 shares of common stock based upon the number of shares of common stock to be outstanding on afully-diluted basisupon consummation of this offering, as determined in the manner set forth above; ● a number of shares of common stock issuable upon the conversion of each of up to 4,500 shares of our Series I Preferred Stock, such number of shares of common stock to be equal to $1,000 (subject to adjustment) divided by the average of the last reported sale price of the common stock for each of the three trading days preceding the conversion date and estimated to be for all such outstanding sharesapproximately750,000 shares of common stock assuming such average price of our common stock is $6.00, the midpoint of the price range indicated on the cover page of this prospectus; 34 Table of Contents ● 187,386shares of common stock issuable upon the exercise of stock purchase warrants outstanding as of June 30, 2013 with an exercise price of $5.00 per share that expire on September7, 2014, subject to extension if certain minimum EBITDA thresholds are not achieved; ● a number of shares of common stock issuable upon the exercise of stock purchase warrantsissued to the purchasers of our Series E Preferred Stock and outstanding as of June 30, 2013 with an exercise price of $500.00 per share, such number of shares of common stock to be equal to 4.87%of the number of outstanding shares of common stock on the date of exercise and estimated to be approximately438,517 shares of common stock based upon the number of shares of common stock to be outstanding upon consummation of this offering; ● a number of shares of common stock issuable upon the exercise of stock purchase warrants issued toICG USA, LLC with an exercise price equal to 120% of the price per share of the shares of common stock sold in this offering, such number of shares of common stock estimatedto be approximately95,833 shares of common stock based upon an assumed offering price per share of common stock in this offering of $6.00, the midpoint of the price range indicated on the cover page of this prospectus; ● 500,000 shares of common stock reserved for future issuance under our 2012 Performance Incentive Plan as of June 30, 2013; ● 125,000 shares of common stock reserved for future issuance under our Employee Stock Purchase Plan as of June 30, 2013; ● 20,833shares of common stock issuable upon the exercise of the warrants to be issued to the underwriters as underwriter compensation in this offering; ● 125,000shares of common stock issuable upon the exercise of the underwriter’s over-allotment option to purchase additional shares of common stock; and ● 62,500shares of common stock issuable upon the exercise of additional warrants that are issuable upon the exercise of the underwriters' over-allotment option to purchase additional warrants. 35 Table of Contents DILUTION Dilution represents the difference between the public offering price per share of our common stock and the net tangible book value per share of our common stock immediately after completion of this offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. As of June 30, 2013, on an as adjusted basis to give effect to: ● the issuance in August 2013 of an aggregate of 534,819 shares of common stock upon the conversion of our outstanding shares of Series E Preferred Stock; and ● the issuance of an aggregate of33,333 (assuming a public offering price of $6.00 per share in this offering, which is the midpoint of the price range indicated on the cover page of this prospectus) shares of common stock in connection with our recent acquisition of TNSin connection with the consummation of this offering; the net tangible book value of our common stock was approximately $(33.7) million, or approximately $(6.49) per share based upon5,190,347 shares of common stock outstanding. Upon completion of this offering at an assumed public offering price of $6.00 per share, which is the midpoint of the price range indicated on the cover page of this prospectus, and $0.01 per warrant, but without taking into account any change in the as adjusted net tangible book value at June 30, 2013 determined as set forth above, other than that resulting from the sale of the shares of common stock and warrants in this offering and the receipt of the total proceeds of $4.6 million (net of underwriting discounts and commissions but excluding estimated offering expenses), our pro forma as adjusted net tangible book value at June 30, 2013 would have been approximately $(29.1) million, or approximately $(4.83) per share of our common stock. Accordingly, the as adjusted net tangible book value of our common stock held by our existing stockholders (5,190,347 shares) would have been increased by $1.66 per share without any additional investment on their part. The purchasers of our common stock in this offering will incur immediate dilution (a reduction in the net tangible book value per share from the assumed offering price of $6.00 per share) of $10.83 per share. The following table illustrates the per share dilution to the new investors without giving any effect to the results of any operations subsequent toJune 30, 2013: Assumed public offering price per share $ 6.00 As adjusted net tangible book value per share as of June 30, 2013 $ (6.49 ) Increase in net tangible book value per share attributable to new investors $ 1.66 Pro formaadjusted net tangible book value per share after this offering $ (4.83 ) Dilution in net tangible book value per share to new investors $ 10.83 If the representative of the underwriters exercisesits option to purchase additional shares of common stock and warrants in full,the increase in net tangible book value pershare attributable to new investors will increase to $1.87 and our pro formaadjusted net tangible book value will increase to $(4.62) per share, representing an increase in our adjusted net tangible book value of $0.21 per share to existing holders, and there will be an immediate dilution of $10.62per share to new investors. Each $1.00 increase in the assumed public offering price of $6.00 per share would increase our as adjusted net tangible book value per share after this offering by $0.08, and the dilution to new investors by $0.92 per share, assuming the number of shares offered by us, as set forth on the cover page of this prospectus, remains the same and after deducting the estimated underwriting discounts and commissions and estimated offering expenses that we must pay. Each $1.00 decrease in the assumed public offering price of $6.00 per share woulddecrease our as adjusted net tangible book value per share after this offering by $0.08, and the dilution to new investors by $0.92 per share, assuming the number of shares offered by us, as set forth on the cover page of this prospectus, remains the same and after deducting the estimated underwriting discounts and commissions and estimated offering expenses that we must pay. 36 Table of Contents The discussion and table above do not include the following: ● 645,923shares of common stock to be issued in connection with our pending acquisition of Telco, which we expect to complete in the fourth quarter of 2013, based upon an assumed value of our common stock at the time of consummation of such acquisition of $6.00 per share, the midpoint of the price range indicated on the cover page of this prospectus. ● a number of shares of common stock issuable upon the conversion of each of up to 4,150 shares of our Series F Preferred Stock outstanding as of June 30, 2013, such number of shares of common stock to be equal to $1,000 (subject to adjustment) divided by the lesser of (i) the last reported sale price of the common stock on the third trading day following the effective date of the registration statement of which this prospectus is a part and (ii) the average of the last reported sale price of the common stock for each of the three trading days preceding the conversion date, and estimated to be for all such outstanding sharesapproximately691,667 shares of common stock assuming such lesser price of our common stock is $6.00, the midpoint of the price range indicated on the cover page of this prospectus; ● a number of shares of common stock issuable upon the conversion of each of up to 2,000 shares of our Series G Preferred Stock that we may be obligated to issue in respect of our obligations under the ADEX Stock Purchase Agreement, such number of shares of common stock to be equal to $1,000 (subject to adjustment) divided by the lesser of (i) the last reported sale price of the common stock on the third trading day following the effective date of the registration statement of which this prospectus is a part and (ii) the average of the last reported sale price of the common stock for each of the three trading days preceding the conversion date, and estimated to be for all such outstanding sharesapproximately333,333 shares of common stock assuming such lesser price of our common stock is $6.00, the midpoint of the price range indicated on the cover page of this prospectus; ● a number of shares of common stock issuable upon the conversion of 1,425 shares of our Series H Preferred Stock outstanding as of June 30, 2013, which we expect to redeem within 90 days after the consummation of this offering for approximately $2.1 million in cash, such number of shares of common stock to be equal to 4.49% of the number of outstanding shares of common stock on a fully-diluted basis (i.e., after giving effect to all securities and assuming conversion and exercise of all securities) on the date of conversion and estimated to be approximately400,698 shares of common stock based upon the number of shares of common stock to be outstandingon a fully-diluted basisupon consummation of this offering, as determined in the manner set forth above; ● a number of shares of common stock issuable upon the conversion of each of up to 4,500 shares of our Series I Preferred Stock, such number of shares of common stock to be equal to $1,000 (subject to adjustment) divided by the average of the last reported sale price of the common stock for each of the three trading days preceding the conversion date and estimated to be for all such outstanding sharesapproximately750,000 shares of common stock assuming such average price of our common stock is $6.00, the midpoint of the price range indicated on the cover page of this prospectus; ● 187,386shares of common stock issuable upon the exercise of stock purchase warrants outstanding as of June 30, 2013 with an exercise price of $5.00 per share that expire on September7, 2014, subject to extension if certain minimum EBITDA thresholds are not achieved; ● a number of shares of common stock issuable upon the exercise of stock purchase warrantsissued to the purchasers of our Series E Preferred Stock and outstanding as of June 30, 2013 with an exercise price of $500.00 per share, such number of shares of common stock to be equal to 4.87% of the number of outstanding shares of common stock on the date of exercise and estimated to be approximately438,517 shares of common stock based upon the number of shares of common stock to be outstanding upon consummation of this offering; 37 Table of Contents ● a number of shares of common stock issuable upon the exercise of stock purchase warrants issued toICG USA, LLC with an exercise price equal to 120% of the price per share of the shares of common stock sold in this offering, such number of shares of common stock estimatedto be approximately95,833 shares of common stock based upon an assumed offering price per share of common stock in this offering of $6.00, the midpoint of the price range indicated on the cover page of this prospectus; ● 500,000shares of common stock reserved for future issuance under our 2012 Performance Incentive Plan as of June 30, 2013; ● 125,000shares of common stock reserved for future issuance under our Employee Stock Purchase Plan as of June 30, 2013; ● 20,833shares of common stock issuable upon the exercise of the warrants to be issued to the underwriters as underwriter compensation in this offering; ● 125,000shares of common stock issuable upon the exercise of the underwriter’s over-allotment option to purchase additional shares of common stock; and ● 62,500shares of common stock issuable upon the exercise of additional warrants that are issuable upon the exercise of the underwriters' over-allotment option to purchase additional warrants. The following table sets forth, on a pro forma as adjusted basis as of June 30, 2013, the number of shares of common stock purchased or to be purchased from us, the total consideration paid or to be paid and the average price per share paid or to be paid by existing holders of common stock and by new investors, at an assumed public offering price of$6.00per share, which is the midpoint of the price range indicated on the cover page of this prospectus,before deducting estimated underwriting discounts and commissions and estimated offering expenses that we must pay.In preparing the table on a pro forma as adjusted basis, we gave effect to the issuance of an aggregate of534,819 shares of common stockin August 2013 upon conversion of our outstanding shares of Series E Preferred Stockas discussed above, and the issuance of an aggregate of33,333 shares of common stock (assuming a public offering price of $6.00 per share in this offering, which is the midpoint of the price range indicated on the cover page of this prospectus)upon the consummation of this offering in respect of ourrecent acquisition ofT N S.In determining the consideration paid for shares of common stock issued upon conversion of our preferred stock, we have applied the actual consideration paid to us for the applicable shares of preferred stock. Shares Purchased Total Consideration Average Price Number Percent Amount Percent Per Share Existing stockholders 5,190,347 86.2 % $ 20,652,982 80.5 % $ 3.98 New investors 833,333 13.8 % 5,000,000 19.5 % 6.00 Total 6,023,680 100.0 % $ 25,652,982 100.0 % $ 4.26 The above table excludes shares subject to warrants either outstanding or to be issued to investors in this offering or as partial compensation to the underwriters, shares reserved for issuance upon the conversion of our outstanding shares of preferred stock,shares available for issuance pursuant to our 2012 Performance Incentive Plan and shares issuable upon the exercise of the underwriter’s option to purchase additional shares of common stock. To the extent any of the options to purchase shares of common stock are granted or exercised, or the underwriter exercisesits option to purchase additional shares, there will be further dilution to new investors. 38 Table of Contents SELECTED CONSOLIDATED HISTORICAL FINANCIAL INFORMATION The following table sets forth selected consolidated financial data for us for the years ended December31, 2012 and 2011 and the six-month periods ended June 30, 2013 and 2012.The selected consolidated financial data for the fiscal years ended December31, 2012 and 2011 was derived from our audited consolidated financial statements included elsewhere in this prospectus.The selected consolidated financial data for the six-month periods ended June 30, 2013 and 2012 was derived from our unaudited consolidated financial statements included elsewhere in this prospectus.The financial data set forth below should be read in conjunction with, and are qualified in their entirety by, reference to “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and our historical and pro forma combined condensedfinancial statements and related notes included elsewhere in this prospectus. Sixmonths ended June 30, Years ended December 31, 2013 2012 2012 2011 (Unaudited) (Restated) (Restated) Statement of Operations Data: (Unaudited) Revenues $ $ $ 17,235,585 $ 2,812,210 Gross profit 5,176,486 961,192 Operating expenses 7,938,345 6,343,931 Income (loss) from operations ) (2,761,859 ) (5,382,739 ) Other expense, net ) ) (1,097,863 ) (1,021,889 ) Loss before benefit for income taxes ) ) (3,859,722 ) (6,404,628 ) Benefit for income taxes ) - (2,646,523 ) - Dividends on Preferred Stock ) ) (843,215 ) - Net loss attributable to InterCloud Systems, Inc. common stockholders ) ) (2,072,862 ) (6,404,628 ) Loss per share, basic and diluted $ ) $ ) $
